EXHIBIT 10.24
IVANHOE ENERGY INC.
- and -
MACQUARIE CAPITAL MARKETS CANADA LTD.
- and -
CIBC MELLON TRUST COMPANY
 
Share Purchase Warrant Indenture
Dated as of February 25, 2010
Providing for the Issue of Common Share Purchase Warrants
of Ivanhoe Energy Inc.
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 INTERPRETATION
    5  
 
       
1.1 Definitions
    5  
1.2 Headings
    9  
1.3 Gender
    9  
1.4 Business Day
    9  
1.5 Meaning of “Outstanding”
    9  
1.6 Time
    10  
1.7 Applicable Law
    10  
 
       
ARTICLE 2 ISSUE AND PURCHASE OF OPTION WARRANTS
    10  
 
       
2.1 Creation and Issue of Option Warrants
    10  
2.2 Book Entry System
    10  
2.3 Global Warrant Certificates
    11  
2.4 Form and Terms of Option Warrants
    12  
2.5 Registration and Transfer of Option Warrants
    13  
2.6 List of Warrantholders
    13  
2.7 Transfer and Ownership of Option Warrants
    13  
2.8 Legends
    14  
2.9 Warrantholders Not Shareholders
    16  
2.10 Signing of Option Warrants
    16  
2.11 Countersigning
    17  
2.12 Loss, Mutilation, Destruction or Theft of Option Warrants
    17  
2.13 Issue of Option Warrants
    18  
2.14 Fractions
    18  
2.15 Option Warrants to Rank Pari Passu
    18  
2.16 Exchange of Option Warrants
    18  
2.17 Recognition of Registered Holder
    19  
2.18 Cancellation of Surrendered Option Warrants
    19  
 
       
ARTICLE 3 COVENANTS OF THE COMPANY
    19  
 
       
3.1 Covenants of the Company
    19  
3.2 Suits by Warrantholder
    21  
3.3 Warrant Agent May Institute Proceedings
    21  
 
       
ARTICLE 4 ADJUSTMENT OF SUBSCRIPTION RIGHTS
    21  
 
       
4.1 Adjustment of Subscription Rights
    21  
4.2 Proceedings Prior to any Action Requiring Adjustment
    26  
4.3 Certificate of Adjustment
    26  
4.4 Adjustment Rules
    27  
4.5 Notice of Special Matters
    27  
4.6 No Action after Notice
    27  
4.7 Protection of Warrant Agent
    28  
 
       
ARTICLE 5 EXERCISE AND CANCELLATION OF OPTION WARRANTS
    28  
 
       
5.1 Exercise of Option Warrants
    28  
5.2 Effect of Exercise of Option Warrants
    31  
5.3 Postponement of Delivery of Certificates
    32  
5.4 Option Warrants Void after Expiry Time
    32  
5.5 Fractions
    32  
5.6 Partial Exercise of Option Warrants
    32  
5.7 Accounting and Recording
    33  
5.8 Option Warrant Exercise Proceeds
    33  
 
       

 

- 2 -



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE 6 MEETINGS OF OPTION WARRANTHOLDERS
    33  
 
       
6.1 Convening of Meeting
    33  
6.2 Notice
    33  
6.3 Chairman
    33  
6.4 Quorum
    34  
6.5 Show of Hands
    34  
6.6 Poll
    34  
6.7 Regulations
    35  
6.8 Minutes
    35  
6.9 Powers Exercisable by Extraordinary Resolution
    35  
6.10 Meaning of “Extraordinary Resolution”
    36  
6.11 Powers Cumulative
    37  
6.12 Company, Warrantholders and Warrant Agent May be Represented
    37  
6.13 Instruments in Writing
    37  
6.14 Binding Effect of Resolutions
    37  
6.15 Holdings by the Company or Subsidiaries of the Company Disregarded
    37  
 
       
ARTICLE 7 SUPPLEMENTAL AGREEMENTS, MERGER, SUCCESSORS
    38  
 
       
7.1 Provision for Supplemental Agreements for Certain Purposes
    38  
7.2 Company May Consolidate, etc. on Certain Terms
    39  
7.3 Successor Body Corporate Substituted
    39  
 
       
ARTICLE 8 CONCERNING THE WARRANT AGENT
    39  
 
       
8.1 No Conflict of Interest
    39  
8.2 Replacement of Warrant Agent
    40  
8.3 Duty of Warrant Agent
    40  
8.4 Experts, Advisors and Agents
    40  
8.5 Warrant Agent Not Required to Give Security
    41  
8.6 Warrant Agent Not Ordinarily Bound
    41  
8.7 Warrant Agent may Rely on Certificates
    42  
8.8 Warrant Agent’s Liability
    42  
8.9 Indemnification
    43  
8.10 No Representation as to Validity
    43  
8.11 Acceptance of Duties
    43  
8.12 Contracting with Company
    43  
8.13 Warrant Agent’s Authority to Carry on Business
    43  
8.14 Monetary Distributions
    44  
8.15 Trust Indenture Legislation
    44  
8.16 Limitations on Warrant Agent
    44  
 
       
ARTICLE 9 NOTICE AND CERTIFICATES
    45  
 
       
9.1 Notice to Company or Agent
    45  
9.2 Notice to Warrantholders
    45  
9.3 Notice to Warrant Agent
    46  
9.4 Mail Service Interruption
    46  
9.5 General Provisions as to Certificates
    47  
 
       
ARTICLE 10 GENERAL PROVISIONS
    48  
 
       
10.1 Power of Board of Directors
    48  
10.2 Formal Date and Execution Date
    48  
10.3 Further Assurances
    48  
10.4 Unenforceable Terms
    48  
10.5 Entire Agreement
    48  
10.6 Amendments
    48  
10.7 Counterparts
    49  
10.8 No Waiver
    49  
10.9 Enurement
    49  
10.10 Conflicts
    49  
10.11 Assignment
    49  

 

- 3 -



--------------------------------------------------------------------------------



 



THIS WARRANT INDENTURE made as of the 25th day of February, 2010.
BETWEEN:
IVANHOE ENERGY INC., a corporation incorporated under the laws of the Yukon
Territory
(the “Company”)
AND:
MACQUARIE CAPITAL MARKETS CANADA LTD., a company incorporated under the laws of
Ontario
(the “Agent”)
AND:
CIBC MELLON TRUST COMPANY, a trust company existing under the laws of Canada and
having an office in the City of Vancouver
(the “Warrant Agent”)
WHEREAS:

(A)  
terms used in these recitals which are not otherwise defined have the meanings
assigned to them in Article 1;
  (B)  
pursuant to the terms of the Agency Agreement and the Option Special Warrants,
the Company proposes to create and issue the Option Warrants to be constituted
and issued in the manner set forth herein;
  (C)  
the Company is authorized to create and issue the Option Warrants;
  (D)  
each one (1) Option Warrant will entitle the holder to acquire upon exercise
thereof one (1) Common Share, subject to adjustment and on the terms and
conditions as set forth herein;
  (E)  
the Company represents to the Warrant Agent that all necessary resolutions of
the directors of the Company have been duly enacted, passed or confirmed and all
other proceedings taken and conditions complied with to authorize the execution
and delivery of this Indenture and the execution and issue of the Option
Warrants and to make the same legal and valid and binding on the Company in
accordance with the laws relating to the Company;
  (F)  
the foregoing recitals are made as representations and statements of fact by the
Company and not by the Warrant Agent and the Warrant Agent shall not be liable
for or by reason of any statements of fact or recitals in this Indenture and all
such statements are and shall be deemed to be made by the Company;

 

- 4 -



--------------------------------------------------------------------------------



 



(G)  
the Warrant Agent has agreed to act as Warrant Agent for the Warrantholders on
the terms and conditions herein set forth; and
  (H)  
all things necessary have been done and performed to make the Option Warrants,
when certified by the Warrant Agent and issued as in this Indenture provided,
legal, valid and binding upon the Company with the benefits of and subject to
the terms of this Indenture.

NOW THEREFORE, in consideration of the premises and in further consideration of
the mutual covenants herein set forth, the parties hereto agree as follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
In this Indenture unless there is something in the subject matter or context
inconsistent therewith, the following words have the respective meanings
indicated below:

  (a)  
“Agency Agreement” means the agency agreement dated as of January 12, 2010
between the Company and the Agent;
    (b)  
“Applicable Legislation” has the meaning set forth in Section 8.15 hereof;
    (c)  
“Applicable Securities Laws” means, collectively, the applicable securities laws
of the Qualifying Provinces, the securities laws of the United States and the
states thereof, the regulations, rules, rulings and orders made thereunder, the
applicable policy statements issued by the securities regulatory authorities in
the Qualifying Provinces, the United States Securities and Exchange Commission
and the securities legislation and policies of each other relevant jurisdiction;
    (d)  
“Beneficial Owners” means any person who holds a beneficial interest in a Global
Warrant Certificate as shown on the books of the Depository or a Participant;
    (e)  
“Book Entry Only System” means the book-based securities transfer system
administered by a Depository in accordance with its operating procedures;
    (f)  
“Business Day” means any day except Saturday, Sunday or a statutory or banking
holiday in Vancouver, British Columbia;
    (g)  
“Certificate of the Company” means a certificate signed by any one of the
President, Vice-President, Secretary or Chief Financial Officer of the Company
in accordance with Section 9.5;
    (h)  
“Common Shares” means, collectively, the fully paid and non-assessable common
shares in the capital of the Company as presently constituted and, except where
the context hereof otherwise requires, includes common shares issued or to be
issued in accordance with the exercise of Option Warrants hereunder;

 

- 5 -



--------------------------------------------------------------------------------



 



  (i)  
“Company’s auditors” means the firm of accountants appointed by the shareholders
of the Company as the auditors of the Company from time to time;
    (j)  
“counsel” means a barrister and solicitor or a firm of barristers and solicitors
retained by the Warrant Agent or retained by the Company and acceptable to the
Warrant Agent;
    (k)  
“Current Market Price” of a Common Share at any date means the price per share
equal to the volume weighted average price at which the Common Shares have
traded on the TSX for any 20 consecutive Trading Days immediately preceding such
date or, if the Common Shares are not listed on the TSX, on any other stock
exchange or securities market on which the Common Shares are then listed as may
be selected by the directors, or, if the Common Shares are not listed on any
stock exchange, then on the over-the-counter market, with the weighted average
price per Common Share being determined by dividing the aggregate sale price of
all Common Shares sold on such stock exchange or market, as the case may be,
during such 20 consecutive Trading Day period by the aggregate number of Common
Shares so sold or, if not traded on any recognized market or exchange, as
determined by the directors, acting reasonably;
    (l)  
“Depository” means CDS Clearing and Depository Services Inc. (“CDS”), or its
successor, or any other depository offering a book based securities registration
and transfer system similar to that administered by CDS which the Company, with
the consent of the Trustee, acting reasonably, may designate;
    (m)  
“director” means a director of the Company for the time being and reference
without more to action by the directors means action by the directors of the
Company as a board or, whenever duly empowered, action by a committee of the
board;
    (n)  
“Document” shall have the meaning ascribed to such term in Section 9.5 hereof;
    (o)  
“Exercise Date” has the meaning set forth in Section 5.2 hereof;
    (p)  
“Exercise Consideration” means the sum of Cdn.$3.16, being the amount payable in
connection with the exercise of one (1) Warrant in order to purchase one
(1) Common Share, subject to adjustment under Article 4;
    (q)  
“Expiry Date” means January 26, 2011, representing the first anniversary of the
closing date of the issue of the Initial Special Warrants;
    (r)  
“Expiry Time” means 5:00 p.m. (Vancouver time) on the Expiry Date;
    (s)  
“Extraordinary Resolution” has the meaning set forth in Section 6.10 and 6.13
hereof;

 

- 6 -



--------------------------------------------------------------------------------



 



  (t)  
“Final Prospectus” means the (final) short form prospectus of the Company which
qualifies, among other things, the distribution of the Option Warrants in the
Qualifying Jurisdictions and includes any amendments or supplements thereto;
    (u)  
“Final Receipt” means the final decision document in respect of the Final
Prospectus issued in accordance with Multilateral Instrument 11-102 — Passport
System and National Policy 11-202 — Process for Prospectus Reviews in Multiple
Jurisdictions by the Ontario Securities Commission and the Company’s principal
regulator on its own behalf and on behalf of the regulators in the Qualifying
Jurisdictions (other than the Ontario Securities Commission);
    (v)  
“Global Warrant Certificate” means an Option Warrant Certificate that is issued
to and registered in the name of the Depository or its nominee;
    (w)  
“Indenture”, “hereto”, “hereunder”, “hereof”, “hereby” and similar expressions
mean or refer to this Indenture and not to any particular Article, Section,
Subsection, paragraph, clause, subdivision or portion hereof and include any
agreement, deed or instrument supplemental or ancillary hereto and the
expressions “Article”, “Section”, “Subsection” and “paragraph” followed by a
number mean and refer to the specified Articles, Sections, Subsections or
paragraphs of this Indenture;
    (x)  
“Initial Special Warrants” means special warrants of the Company issued pursuant
to the Initial Special Warrant Indenture, each special warrant entitling the
holder thereof to one Common Share and one-quarter (0.25) of one Initial Warrant
upon conversion or deemed conversion thereof;
    (y)  
“Initial Special Warrant Indenture” means the Special Warrant Indenture among
the Company, the Agent and the Warrant Agent dated January 26, 2010;
    (z)  
“Initial Warrant Indenture” means the Common Share purchase Warrant Indenture
among the Company, the Agent and the Warrant Agent dated January 26, 2010;
    (aa)  
“Initial Warrants” means, collectively, the Common Share purchase warrants of
the Company issued and certified under the Initial Warrant Indenture;
    (bb)  
“Issue Date” means in respect of any Option Warrants issued hereunder, their
date of issue as shown on the corresponding Option Warrant Certificate;
    (cc)  
“Option” has the meaning ascribed thereto in the Agency Agreement;
    (dd)  
“Option Special Warrant Indenture” means the Special Warrant Indenture among the
Company, the Agent and the Warrant Agent dated February 25, 2010;
    (ee)  
“Option Special Warrants” means special warrants of the Company issued pursuant
to the Option Special Warrant Indenture, each special warrant entitling the
holder thereof to one Common Share and one-quarter (0.25) of one Option Warrant
upon conversion or deemed conversion thereof;

 

- 7 -



--------------------------------------------------------------------------------



 



  (ff)  
“Option Warrant Certificate” means a certificate substantially in the form
attached hereto as Schedule “A” evidencing one or more Option Warrants;
    (gg)  
“Option Warrants” means, collectively, the Common Share purchase warrants of the
Company issued and certified hereunder entitling holders thereof to receive,
upon the exercise of one (1) such Common Share purchase warrant, one (1) Common
Share subject to adjustment in accordance with Article 4 hereof;
    (hh)  
“Participant” means a person recognized by the Depository as a participant in
the Book-Entry Only System administered by the Depository;
    (ii)  
“person” means any entity whatsoever including, without limitation, an
individual, a corporation, a partnership, a trust, an unincorporated
organization, a syndicate and words importing persons have a similar meaning;
    (jj)  
“Qualifying Provinces” has the meaning set out in the Option Special Warrant
Indenture;
    (kk)  
“Regulation S” means Regulation S under the U.S. Securities Act;
    (ll)  
“Share Rate” has the meaning ascribed to such term in Section 4.1(b) hereto;
    (mm)  
“subsidiary of the Company” means a corporation of which voting securities
carrying a majority of votes attached to all outstanding voting securities are
owned, directly or indirectly, by the Company or by one or more subsidiaries of
the Company, or by the Company and one or more subsidiaries of the Company, and,
as used in this definition, voting securities means securities, other than debt
securities, carrying a voting right to elect directors either under all
circumstances or under some circumstances that may have occurred and are
continuing;
    (nn)  
“Trading Day”, with respect to any stock exchange or over-the-counter market,
means a day on which shares may be traded through the facilities of such stock
exchange or in such over-the-counter market and otherwise means a day on which
shares may be traded through the facilities of the principal stock exchange on
which the Common Shares are then listed (or, if the Common Shares are not then
listed on any stock exchange, then in the over-the-counter market).
    (oo)  
“TSX” means the Toronto Stock Exchange;
    (pp)  
“United States” means the “United States” as that term is defined in Rule 902 of
Regulation S;
    (qq)  
“U.S. Person” means a “U.S. person” as that term is defined in Rule 902 of
Regulation S;

 

- 8 -



--------------------------------------------------------------------------------



 



  (rr)  
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;
    (ss)  
“Warrantholder” or “holder” means the registered holder of an Option Warrant
hereunder;
    (tt)  
“Warrantholders’ Request” means an instrument, signed in one or more
counterparts by Warrantholders and/or holders of Initial Warrants who hold in
the aggregate not less than 10% of the total number of Initial Warrants and
Option Warrants then outstanding, requesting the Warrant Agent to take some
action or proceeding specified therein; and
    (uu)  
“written direction of the Company”, “written order of the Company” and any other
document required to be signed by the Company, mean, respectively, a written
direction, order or request, consent or other document signed in the name of the
Company by any of the President, Vice-President, Secretary or Chief Financial
Officer of the Company, and may consist of one or more instruments so executed.

1.2 Headings
The division of this Indenture into Articles, Sections, Subsections, paragraphs
or other subdivisions, the provision of a table of contents and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Indenture or the Option Warrants.
1.3 Gender
In this Indenture wherever the context permits or requires words importing
number shall include the singular and the plural and words importing gender
shall include all genders.
1.4 Business Day
In the event that any day on or before which any action is required to be taken
hereunder is not a Business Day, then such action shall be required to be taken
on or before the requisite time on the next succeeding day that is a Business
Day.
1.5 Meaning of “Outstanding”
Every Option Warrant represented by an Option Warrant Certificate countersigned
and delivered by the Warrant Agent hereunder shall be deemed to be outstanding
until it shall be cancelled or delivered to the Warrant Agent for cancellation
or until the Expiry Time; provided that where a new Option Warrant Certificate
has been issued pursuant to Section 2.12 hereof to replace one which has been
mutilated, lost, stolen or destroyed, the Option Warrants represented by any
such new Option Warrant Certificate shall be counted for the purpose of
determining the aggregate number of Option Warrants outstanding.

 

- 9 -



--------------------------------------------------------------------------------



 



1.6 Time
Time shall be of the essence hereof and of the Option Warrants issued hereunder.
1.7 Applicable Law
This Indenture and the Option Warrants shall be governed by and construed in
accordance with the laws of the Province of British Columbia. The parties hereto
submit to the exclusive jurisdiction of the courts in the Province of British
Columbia. The parties agree that any litigation between the parties which arises
pursuant to or in connection with this Indenture or any of its provisions, shall
be referred to the courts in the Province of British Columbia and shall not be
referred to the courts in any other jurisdiction.
ARTICLE 2
ISSUE AND PURCHASE OF OPTION WARRANTS
2.1 Creation and Issue of Option Warrants
A total of up to 2,083,333 Option Warrants are hereby created and authorized to
be issued and shall be executed by the Company and certified by, or on behalf
of, the Warrant Agent upon the written order of the Company and delivered by the
Warrant Agent to the Company in accordance with the written direction of the
Company. Subject to the provisions hereof, the Option Warrants to be issued
under this Indenture shall be limited in the aggregate to 2,083,333 Option
Warrants and one (1) such Option Warrant shall entitle a holder, upon exercise
thereof, to acquire one (1) Common Share (except in certain circumstances noted
below) and/or such other kind and amount of securities or property determined
pursuant to the provisions of Article 4, as the case may be.
2.2 Book Entry System

  (a)  
Unless the Book-Entry Only System is terminated or required to do so by
applicable law, Warrant Certificates will only be issued in the form of a Global
Warrant Certificate, which will be registered in the name of and deposited with
the Depository or its nominee.
    (b)  
All references herein to actions by, notices given or payments made to
Warrantholders shall, where Option Warrants are held through the Depository,
refer to actions taken by, or notices given or payments made to, the Depository
upon instruction from the Participants in accordance with its rules and
procedures. For the purposes of any provision hereof requiring or permitting
actions with the consent of or at the direction of Warrantholders evidencing a
specified percentage of the aggregate Option Warrants outstanding, such
direction or consent may be given by holders of Option Warrants acting through
the Depository and the Participants owning Option Warrants evidencing the
requisite percentage of the Option Warrants. The rights of a Warrantholder whose
Option Warrants are held through the Depository shall be exercised only through
the Depository and the Participants and shall be limited to those established by
law and agreements between such holders and the Depository and the Participants
upon instructions from the Participants. Each of the Warrant Agent and the
Company may deal with the Depository for all purposes as the authorized
representative of the respective Warrantholders and such dealing with the
Depository shall constitute satisfaction or performance, as applicable, of their
respective obligations hereunder. For so long as Option Warrants are held
through the Depository, if any notice or other communication is required to be
given to Warrantholders, the Warrant Agent will give such notices and
communications to the Depository.

 

- 10 -



--------------------------------------------------------------------------------



 



2.3 Global Warrant Certificates

  (a)  
The Company shall issue the Option Warrants pursuant to one or more Global
Warrant Certificates registered in the name of the Depository or its nominee and
the Company shall execute and the Warrant Agent shall certify and deliver one or
more Global Warrant Certificates that shall represent the aggregate number of
outstanding Option Warrants.
    (b)  
Transfers of beneficial ownership in any Option Warrant represented by a Global
Warrant Certificate will be effected only (i) with respect to the interest of a
Participant, through records maintained by the Depository or its nominee for
such Global Warrant Certificate, and (ii) with respect to the interest of any
person other than a Participant, through records maintained by Participants.
Beneficial Owners who are not Participants but who desire to sell or otherwise
transfer ownership of or any other interest in Option Warrants represented by
such Global Warrant Certificate may do so only through a Participant.
    (c)  
The rights of Beneficial Owners shall be limited to those established by
applicable law and agreements between the Depository and the Participants and
between such Participants and Beneficial Owners and must be exercised through a
Participant in accordance with the rules and procedures of the Depository.
    (d)  
Subject to subsection 2.3(e) and 2.3(f), neither the Company nor the Warrant
Agent shall be under any obligation to deliver to any Participant or Beneficial
Owner, nor shall any Participant or Beneficial Owner have any right to require
the delivery of, a certificate or other instrument evidencing any interest in
Option Warrants except where physical certificates evidencing ownership in the
Option Warrants.
    (e)  
If any Option Warrant is represented by a Global Warrant Certificate and any of
the following events occurs:

  (i)  
the Depository or the Company has notified the Warrant Agent that (A) the
Depository is unwilling or unable to continue as Depository or (B) the
Depository ceases to be a clearing agency in good standing under applicable laws
and, in either case, the Company is unable to locate a qualified successor
Depository within 90 days of delivery of such notice;
    (ii)  
the Company has determined, in is sole discretion, to terminate the Book-Entry
Only System in respect of such Global Warrant Certificate and has communicated
such determination to the Warrant Agent in writing;

 

- 11 -



--------------------------------------------------------------------------------



 



  (iii)  
the Company or the Depository is required by applicable law to take the action
contemplated in this subsection 2.3(e); or
    (iv)  
the Book-Entry Only System administered by the Depository ceases to exist;

then one or more definitive fully registered Option Warrant Certificates shall
be executed by the Company and certified and delivered by the Warrant Agent to
the Depository in exchange for the Global Warrant Certificate(s) held by the
Depository.

  (f)  
Fully registered Option Warrant Certificates issued and exchanged pursuant to
subsection 2.3(e) shall be registered in such names and in such denominations as
the Depository shall instruct the Warrant Agent, provided that the aggregate
number of Option Warrants represented by such Option Warrant Certificates shall
be equal to the aggregate number of Option Warrants represented by the Global
Warrant Certificate(s) so exchanged. Upon exchange of a Global Warrant
Certificate for one or more Option Warrant Certificates in definitive form, such
Global Warrant Certificate shall be cancelled by the Warrant Agent.
    (g)  
Notwithstanding anything herein or in the terms of the Option Warrant
Certificates to the contrary, neither the Company nor the Warrant Agent nor any
agent thereof shall have any responsibility or liability for (i) the records
maintained by the Depository relating to any ownership interests or any other
interest in the Option Warrants or the depository system maintained by the
Depository, or payments made on account of any ownership interest or any other
interest of any person in any Option Warrant represented by any Global Warrant
Certificate (other than the applicable Depository or its nominee),
(ii) maintaining, supervising or reviewing any records of the Depository or any
Participant relating to any such interest, or (iii) any advice or representation
made or given by the Depository or those contained herein that relate to the
rules and regulations of the Depository or any action to be taken by the
Depository on its own direction or at the direction of any Participant.
    (h)  
The provisions of Sections 2.6 and 2.7 with respect to the transfer of Option
Warrants are subject to the provisions of this section 2.3 while the Option
Warrants are represented by Global Warrant Certificate(s).

2.4 Form and Terms of Option Warrants
The Option Warrants shall be issued pursuant to one or more Global Warrant
Certificates, including all replacements issued in accordance with this
Indenture, substantially in the form set out in Schedule “A” hereto with,
subject to the provisions of this Indenture, such additions, variations and/or
omissions as may from time to time be agreed upon between the Company and the
Warrant Agent, shall be dated as of the Issue Date, and shall be numbered or
lettered in such manner and shall have such legends as the Company, with the
approval of the Warrant Agent, may prescribe. All Option Warrants shall, save as
to denominations, be of like tenor and effect. No change in the form of the
Option Warrant Certificate shall be required by reason of any adjustment made
pursuant to Article 4 hereof. Option Warrant Certificates may be engraved,
lithographed or printed or such combination thereof as the Company with the
approval of the Warrant Agent may determine.

 

- 12 -



--------------------------------------------------------------------------------



 



2.5 Registration and Transfer of Option Warrants
The Company hereby appoints the Warrant Agent as the registrar and transfer
agent of the Option Warrants and the Warrant Agent shall maintain a register of
the holders of the Option Warrants at its principal stock transfer office in the
City of Vancouver, which shall be open for inspection by any agent or
representative of the Company or a Warrantholder, in which shall be entered the
name and addresses of the Warrantholders and the number of Option Warrants held
by them and all other information required by law, and in which will be recorded
all transfers of the Option Warrants and the date and other particulars of each
transfer.
2.6 List of Warrantholders
The Warrant Agent shall, from time to time when requested to do so by the
Company in writing, furnish the Company with a list of the names and addresses
of the Warrantholders entered in the register kept by the Warrant Agent and
showing the number of Option Warrants held by each such holder.
2.7 Transfer and Ownership of Option Warrants
Unless the Company has instructed the Warrant Agent in writing to waive any or
all of the following requirements, Option Warrants may be transferred upon
receipt by the Warrant Agent of a duly completed and executed transfer
instrument in the form attached to the Option Warrant Certificate, executed by
the registered holder or his executors, administrators or other legal
representatives or his or their attorney duly appointed by an instrument in
writing in form and execution satisfactory to the Warrant Agent, together with
evidence to its reasonable satisfaction that the transferee of such Option
Warrants is:

  (a)  
the executor, administrator, heir or legal representative of the heirs of the
estate of a deceased Warrantholder;
    (b)  
a guardian, committee, Warrant Agent, curator or tutor representing a
Warrantholder who is an infant, an incompetent person or a missing person;
    (c)  
a liquidator of, or a Warrant Agent in bankruptcy for, a Warrantholder; or
    (d)  
a transferee of a Warrantholder who provides the Warrant Agent with evidence
satisfactory to the Warrant Agent and the Company, acting reasonably, including
but not limited to a properly completed and executed declaration attached as
Exhibit “A” to the transfer form attached to the Warrant Certificate, that such
transferee is/was either: (i) not in the United States at the time the buy order
for the Option Warrants was executed, not acquiring the Option Warrants for the
account or benefit of a U.S. Person or a person in the United States and was not
offered the Option Warrants in the United States, or (ii) a person that has
purchased or acquired Option Warrants in a transaction that was exempt from
registration under the U.S. Securities Act and has provided the Company with
satisfactory evidence of the availability of such exemption which shall include
an opinion of counsel reasonably acceptable to the Company that such transaction
was exempt from registration under any applicable securities laws of any state
of the United States and that the securities laws of any other applicable
jurisdiction(s) have been complied with in relation to the transfer of the
Option Warrants involved,

 

- 13 -



--------------------------------------------------------------------------------



 



together with the Option Warrant Certificate in question (by delivery or mail as
set forth in Section 9.3 hereof), and subject to such reasonable requirements
relating to the payment of costs of the transfer by the holder as the Warrant
Agent may prescribe and compliance with all applicable securities legislation
and requirements of regulatory authorities. A transferee of Option Warrants who
complies with the requirements of this Section 2.7 will be entitled to become
noted upon the register of holders as a Warrantholder. After receiving the
surrendered Option Warrant Certificate and upon the person surrendering the
Option Warrant Certificate meeting the requirements as hereinbefore set forth,
the Warrant Agent shall as soon as practicable give written notice thereof to
the Company together with confirmation as to the identity of the person entitled
to become the holder to the Company. Forthwith after receiving written notice
from the Warrant Agent as aforesaid, the Company shall, in accordance with the
provisions of this Section 2.7 hereof, cause a new Option Warrant Certificate to
be issued and sent to the new holder and the Warrant Agent shall alter its
register of holders accordingly.
Subject to the provisions of this Indenture and applicable law, the
Warrantholder shall be entitled to the rights and privileges attaching to the
Option Warrants free from all equities and rights of set-off or counterclaim
between the Company and the transferor or any previous holder of Option Warrants
and the issuance of Common Shares by the Company upon the exercise of Option
Warrants by any Warrantholder in accordance with the terms and conditions herein
contained shall discharge all responsibilities of the Company and the Warrant
Agent with respect to such Option Warrants.
2.8 Legends

  (a)  
No Common Shares will be issued pursuant to the exercise of any Option Warrant
if the issue of such Common Shares would constitute a violation of the
securities laws of any jurisdiction and, without limiting the generality of the
foregoing, the certificates representing the Common Shares thereby issued will
bear such legend or legends as may, in the opinion of counsel to the Company, be
necessary or advisable in order to avoid a violation of any securities laws of
any jurisdiction or to comply with the requirements of any stock exchange on
which the Common Shares are then listed, provided that if, at any time, in the
opinion of counsel to the Company, such legend or legends are no longer
necessary or advisable in order to avoid a violation of any such laws or
requirements, or the holder of any such legended certificate, at such holder’s
expense, provides the Company with evidence satisfactory in form and substance
to the Company (which may include an opinion of counsel satisfactory to the
Company) to the effect that such holder is entitled to sell or otherwise
transfer such Common Shares in a transaction in which such legend or legends are
not required, such legended certificate may thereafter be surrendered to the
Company in exchange for a certificate which does not bear such legend or
legends.

 

- 14 -



--------------------------------------------------------------------------------



 



  (b)  
For greater certainty, if any Option Special Warrants are converted to Common
Shares and Option Warrants prior to the receipt of the Final Receipt, the
certificates representing such Option Warrants and the Common Shares issuable
upon the exercise of such Option Warrants will bear the following legend:
       
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT DATE THAT IS FOUR MONTHS PLUS ONE DAY
FOLLOWING THE DATE OF ISSUANCE OF THE SPECIAL WARRANTS].”
    (c)  
Certificates representing Option Warrants and Common Shares issuable on the
exercise of such Option Warrants originally issued to a U.S. Person, a person in
the United States, or a person purchasing for the account or benefit of a U.S.
Person or a person in the United States, as well as all certificates issued in
exchange for or in substitution of such certificates, will bear the following
additional legend:
       
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION
S UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH CANADIAN LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES, PURSUANT TO THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF THE UNITED
STATES, OR (D) INSIDE OR OUTSIDE THE UNITED STATES, PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LEGISLATION AFTER PROVIDING A LEGAL OPINION SATISFACTORY TO THE
COMPANY THAT SUCH TRANSFER IS EXEMPT FROM OR OTHERWISE NOT SUBJECT TO
REGISTRATION UNDER THE U.S. SECURITIES ACT AND APPLICABLE SECURITIES LAWS.”

 

- 15 -



--------------------------------------------------------------------------------



 



In reaching a decision to affix to an Option Warrant the legend set forth above,
the Warrant Agent shall be entitled to act and rely upon the direction of the
Company to issue the Option Warrant with or without the legend. In reaching a
decision to remove the legend set forth above from an Option Warrant transferred
in accordance with the provisions of this Section 2.8, the Warrant Agent and the
Company shall be entitled to act and rely upon the evidence provided by the
transferee of the Option Warrant.

  (d)  
Option Warrant Certificates in the form of a Global Warrant Certificate, as well
as all certificates issued in exchange for, in substitution of or upon exercise
of such certificates representing Option Warrants, will, if directed by the
Company, bear the following legend:
       
“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF CDS
CLEARING AND DEPOSITARY SERVICES INC. (“CDS”) TO IVANHOE ENERGY INC. (THE
“ISSUER”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IN RESPECT THEREOF IS REGISTERED IN THE NAME OF CDS &
CO., OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
CDS (AND ANY PAYMENT IS MADE TO CDS & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CDS), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED HOLDER HEREOF, CDS & CO., HAS A PROPERTY INTEREST IN THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HEREIN AND IT IS A VIOLATION OF ITS RIGHTS FOR
ANOTHER PERSON TO HOLD, TRANSFER OR DEAL WITH THIS CERTIFICATE.”

2.9 Warrantholders Not Shareholders
A Warrantholder shall not, as such, be deemed to be or regarded as a shareholder
of the Company nor shall such Warrantholder be entitled to any right or
interest, including any right to vote at, receive notice of or attend any
meeting of shareholders or any other proceeding of the Company or any right to
receive any dividend or other distribution, except as is expressly provided in
this Indenture and in the Option Warrant Certificate.
2.10 Signing of Option Warrants
The Option Warrant Certificates shall be signed either manually or by facsimile
signature by any officer or director of the Company and may, but need not be,
under the corporate seal of the Company. A facsimile signature upon any Option
Warrant Certificate shall for all purposes hereof be deemed to be the signature
of the person whose signature it purports to be and to have been signed at the
time such facsimile signature is reproduced. If a person whose signature, either
manually or in facsimile, appears on an Option Warrant Certificate is not a
director or officer of the Company at the date of this Indenture or at the date
of the countersigning and delivery of such Option Warrant Certificate, such fact
shall not affect in any way the validity of the Option Warrants evidenced
thereby or the entitlement of the holder thereof to the benefits of this
Indenture.

 

- 16 -



--------------------------------------------------------------------------------



 



2.11 Countersigning
No Option Warrant Certificate shall be issued, or if issued, shall be valid for
any purpose or exercisable or entitle the holder to the benefits hereof or
thereof until the Option Warrant Certificate has been countersigned by or on
behalf of the Warrant Agent. The Warrant Agent will countersign the Option
Warrant Certificates upon the written direction of the Company. The
countersignature by or on behalf of the Warrant Agent on any Option Warrant
Certificate shall not be construed as a representation or warranty by the
Warrant Agent as to the validity of this Indenture or of the Option Warrants or
as to the performance by the Company of its obligations under this Indenture,
and the Warrant Agent shall in no way be liable or answerable for the use made
of the Option Warrants or any of them or of the consideration therefor except as
specified herein. The countersignature of the Warrant Agent shall, however, be a
representation and warranty of the Warrant Agent that the Option Warrant
Certificate has been duly countersigned by or on behalf of the Warrant Agent
pursuant to the provisions of this Indenture and shall be conclusive evidence as
against the Company that the Option Warrant Certificate so countersigned has
been duly issued hereunder and the holder is entitled to the benefits hereof.
2.12 Loss, Mutilation, Destruction or Theft of Option Warrants
In case any of the Option Warrant Certificates issued and countersigned
hereunder shall become mutilated or be lost, destroyed or stolen, the Company
shall, upon the holder complying with this Section 2.12 and subject to
applicable law, issue and thereupon the Warrant Agent shall countersign and
deliver, a new Option Warrant Certificate of like date and tenor in exchange for
and in place of the one mutilated, lost, destroyed or stolen and upon surrender
and cancellation of such mutilated Option Warrant Certificate or in lieu of and
in substitution for such lost, destroyed or stolen Option Warrant Certificate,
and the substituted Option Warrant Certificate shall be in a form approved by
the Warrant Agent and shall entitle the holder thereof to the benefits hereof
and rank equally in accordance with its terms with all other Option Warrants
issued hereunder.
The applicant for the issuance of a new Option Warrant Certificate pursuant to
this Section 2.12 shall bear the reasonable costs (including applicable taxes)
of the issuance thereof and in case of loss, destruction or theft shall, as a
condition precedent to the issue thereof, furnish to the Company and to the
Warrant Agent such evidence of ownership and of the loss, destruction or theft
of the Option Warrant Certificate so lost, destroyed or stolen as shall be
satisfactory to the Company and to the Warrant Agent, in their discretion, and
such applicant may also be required to furnish an indemnity and a surety bond in
amount and form satisfactory to the Company and the Warrant Agent in their
discretion, and shall pay the reasonable charges of the Company and the Warrant
Agent in connection therewith.

 

- 17 -



--------------------------------------------------------------------------------



 



2.13 Issue of Option Warrants
Option Warrant Certificates shall be signed by the Company as aforesaid and
delivered to the Warrant Agent from time to time. The Warrant Agent shall
countersign any Option Warrant Certificate delivered by the Company to the
Warrant Agent as aforesaid and shall forthwith deliver or cause to be delivered
to the person or persons in whose name or names the Option Warrant Certificate
is to be issued (as specified in any written order from time to time given by
the Company to the Warrant Agent and signed by a director or officer of the
Company) or mail to such person or persons at their respective addresses
specified in the written order from the Company the Option Warrant Certificate
for the appropriate number of Option Warrants.
2.14 Fractions
The Company will not, whether pursuant to an adjustment in accordance with
Article 4 hereof or under any other circumstance, be obligated after the
aggregation of the number of Common Shares and Option Warrants to be issued to
each holder of Option Special Warrants to issue any fraction of an Option
Warrant on the conversion of Option Special Warrants. If a holder of an Option
Special Warrant would otherwise be entitled to a fractional Option Warrant
pursuant to the conversion of the Option Special Warrants, the number of Option
Warrants to be issued will be rounded down to the next whole number, if the
holder is entitled to receive less than 0.5 of an Option Warrant and rounded up
to the next whole number, if the holder is entitled to receive 0.5 or more of an
Option Warrant, and the holder of such Option Special Warrants will not be
entitled to any cash compensation in respect of such fraction.
2.15 Option Warrants to Rank Pari Passu
All Option Warrants shall rank pari passu, whatever may be the actual date of
issue of the Option Warrant Certificates by which they are represented. All
Option Warrants will also rank pari passu with the Initial Warrants.
2.16 Exchange of Option Warrants
Except as otherwise herein provided:

  (a)  
Option Warrant Certificates may, upon compliance with the reasonable
requirements of the Warrant Agent, be exchanged for Option Warrant Certificates
in any other authorized denomination representing in the aggregate the same
number of Option Warrants. The Company shall sign, and the Warrant Agent shall
countersign, in accordance with Sections 2.10 and 2.11, all Option Warrant
Certificates necessary to carry out the exchanges contemplated herein;
    (b)  
Option Warrant Certificates may be exchanged only at the principal office of the
Warrant Agent in the city of Vancouver. Any Option Warrant Certificates tendered
for exchange shall be surrendered to the Warrant Agent and cancelled; and
    (c)  
the Warrant Agent may charge registered holders requesting an exchange a
reasonable sum for each Option Warrant Certificate exchanged and payment of such
charges and reimbursement of the Warrant Agent or the Company for any and all
taxes or governmental or other charges required to be paid shall be made by the
party requesting such exchange as a condition precedent to such exchange.

 

- 18 -



--------------------------------------------------------------------------------



 



2.17 Recognition of Registered Holder
The Company and the Warrant Agent may deem and treat the registered holder of
any Option Warrant Certificate as the absolute beneficial owner of the Option
Warrants represented thereby for all purposes under this Indenture, and the
Company and the Warrant Agent shall not be affected by any notice or knowledge
to the contrary except where the Company or the Warrant Agent is required to
take notice by statute or by order of a court of competent jurisdiction. A
Warrantholder shall be entitled to the rights evidenced by the Option Warrants
registered in his name free from all equities or rights of set-off or
counterclaim between the Company and the original or any intermediate holder
thereof and all persons may act accordingly and the receipt by any such
Warrantholder of the Common Shares issuable upon the exercise thereof shall be a
good discharge to the Company and the Warrant Agent for the same and neither the
Company nor the Warrant Agent shall be bound to inquire into the title of any
such holder except where the Company or the Warrant Agent is required to take
notice by statute or by order of a court of competent jurisdiction.
2.18 Cancellation of Surrendered Option Warrants
All Option Warrant Certificates surrendered to the Warrant Agent pursuant to
Section 2.7, Section 2.12, Section 2.16 (where a new certificate is issued) or
Section 5.1 will be cancelled and destroyed by the Warrant Agent in accordance
with applicable legislation and its ordinary business practices and, if required
by the Company, the Warrant Agent will deliver to the Company a destruction
certificate identifying each Option Warrant Certificate so destroyed.
ARTICLE 3
COVENANTS OF THE COMPANY
3.1 Covenants of the Company
The Company represents, warrants, covenants and agrees with the Warrant Agent
for the benefit of the Warrant Agent and the Warrantholders as follows:

  (a)  
To Issue Option Warrants and Reserve Common Shares: The Company is duly
authorized to create and issue the Option Warrants and the Option Warrant
Certificates, when issued and countersigned as herein provided, will be valid
and enforceable against the Company and, subject to the provisions of this
Indenture, the Company will cause a sufficient number of Common Shares from time
to time issuable upon the exercise of Option Warrants under this Indenture
together with the certificates representing such Common Shares to be duly issued
and delivered in accordance with instructions on the Option Warrant Certificates
and the terms hereof. At all times prior to the Expiry Time, while any of the
Option Warrants are outstanding, the Company shall reserve and allot and
conditionally issue out of its authorized capital a number of Common Shares
sufficient to enable the Company to meet its obligation to issue Common Shares
in respect of the exercise of all Option Warrants outstanding hereunder from
time to time. All Common Shares acquired upon the exercise of the Option
Warrants shall be fully paid and non-assessable.

 

- 19 -



--------------------------------------------------------------------------------



 



  (b)  
To Pay Warrant Agent’s Remuneration: The Company will pay to the Warrant Agent
from time to time reasonable remuneration for its services hereunder and will
repay to the Warrant Agent on demand the amount of all expenditures,
disbursements and advances whatsoever which the Warrant Agent reasonably incurs
in and about the administration or execution of the trusts hereby created
(including the compensation and disbursements of its counsel and other advisors
and assistants not regularly in its employ), both before any default hereunder
and thereafter until all duties of the Warrant Agent hereunder have been finally
and fully performed.
    (c)  
To Execute Further Assurances: The Company will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered, all other
acts, deeds and assurances in law as the Warrant Agent may reasonably require
for effecting the intentions and provisions of this Indenture.
    (d)  
To Carry on Business: Subject to the express provisions hereof, the Company will
at all times maintain its corporate existence, carry on and conduct (and cause
to be carried on and conducted) its business in the same manner as heretofore
carried on and conducted, provided, however, that the Company or any subsidiary
of the Company may dispose of any business, premises, property or operation if
in the reasonable opinion of the directors or officers of the Company or any
subsidiary of the Company, as the case may be, it would be advisable and in the
best interests of the Company or any subsidiary of the Company to do so; and
subject to the express provisions hereof, it will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, provided, however, that (subject to compliance with the provisions of
Article 4 hereof) nothing herein contained shall prevent the amalgamation,
consolidation or merger of the Company or any subsidiary of the Company or the
abandonment of any rights and franchises of the Company or any subsidiary of the
Company if, in the reasonable opinion of the directors or officers of the
Company, or the directors or officers of any subsidiary of the Company, as the
case may be, it would be advisable and in the best interests of the Company or
of such subsidiary of the Company to do so. The Company will keep or cause to be
kept proper books of account in accordance with generally accepted accounting
practices and will file with the Warrant Agent copies of all annual statements
of the Company furnished to its shareholders after the date hereof, forthwith
following delivery to its shareholders.
    (e)  
Performance of Covenants By Warrant Agent: If the Company shall fail to perform
any of its covenants contained in this Indenture, the Warrant Agent may notify
the Warrantholders of such failure on the part of the Company or may itself
perform any of the said covenants capable of being performed by it, but, subject
to Section 8.3 hereof, the Warrant Agent shall be under no obligation to do so
or to notify any Warrantholder. All sums reasonably expended or advanced by the
Warrant Agent in performance of its rights provided for in this Subsection
3.1(e) shall be repayable as provided in Subsection 3.1(b). No such performance,
expenditure or advance by the Warrant Agent shall be deemed to relieve the
Company of any default hereunder or its continuing obligations hereunder.
    (f)  
Performance of Indenture: The Company will well and truly perform and carry out
all of the acts or things to be done by it as provided in this Indenture.

 

- 20 -



--------------------------------------------------------------------------------



 



3.2 Suits by Warrantholder
Subject to the provisions of this Indenture, all or any of the rights conferred
upon a Warrantholder by the terms of the Warrant held by him or by this
Indenture may be enforced by such Warrantholder by appropriate legal
proceedings, but subject to the rights which are hereby conferred upon the
Warrant Agent to proceed in its own name to enforce each and all of the
provisions herein contained for the benefit of the Warrantholders from time to
time.
3.3 Warrant Agent May Institute Proceedings
The Warrant Agent shall also have the power at any time and from time to time to
institute and to maintain such suits and proceedings as it may be advised shall
be necessary or advisable to preserve and protect its interest and the interests
of the Warrantholders.
ARTICLE 4
ADJUSTMENT OF SUBSCRIPTION RIGHTS
4.1 Adjustment of Subscription Rights
The subscription rights attaching to the Option Warrants with respect to the
Common Shares issuable upon the exercise of the Option Warrants and the Exercise
Consideration shall be subject to adjustment from time to time as follows:

  (a)  
if and whenever at any time from the date hereof (and for greater certainty such
date being prior to the issuance of the Option Warrants) and prior to the Expiry
Time, the Company shall:

  (i)  
subdivide, redivide or change its outstanding Common Shares into a greater
number of shares;
    (ii)  
reduce, consolidate or combine the outstanding Common Shares into a lesser
number of shares; or
    (iii)  
issue Common Shares or securities convertible into or exchangeable for Common
Shares to all or substantially all of the holders of Common Shares by way of
stock dividend or other distribution;

 

- 21 -



--------------------------------------------------------------------------------



 



then, in each such event, the number of Common Shares obtainable upon the
exercise of each Option Warrant and the Exercise Consideration therefor will be
adjusted, at no cost to the holder, on the record date for such event or, if no
record date is fixed, the effective date of such event, by multiplying the
number of Common Shares theretofore obtainable on the exercise thereof, and
correspondingly dividing the Exercise Consideration, by the fraction of which:

  (A)  
the numerator shall be the total number of Common Shares outstanding immediately
after such date, or, in the case of the issuance of securities convertible into
or exchangeable for Common Shares, the total number of Common Shares outstanding
immediately after such date plus the number of Common Shares issuable upon
conversion or exchange of such securities, and
    (B)  
the denominator shall be the total number of Common Shares outstanding
immediately prior to such date,

and such adjustment shall be made successively whenever any event referred to in
this Subsection 4.1(a) shall occur (and all adjustments in this Subsection are
cumulative);

  (b)  
if and whenever at any time from the date hereof (and for greater certainty such
date being prior to the issuance of the Option Warrants) and prior to the Expiry
Time, the Company shall fix a record date for the issue of rights, options or
warrants to all or substantially all of the holders of Common Shares entitling
the holders thereof, within a period expiring not more than 45 days after the
record date for such issue, to subscribe for or purchase Common Shares (or
securities convertible into or exchangeable for Common Shares) at a price per
Common Share (or having a conversion or exchange price per Common Share) less
than 95% of the Current Market Price on the earlier of such record date and the
date on which the Company announces its intention to make such issue, then, in
each such case, the Exercise Consideration will be adjusted immediately after
such record date so that it will equal the price determined by multiplying the
Exercise Consideration in effect on such record date by a fraction, of which the
denominator shall be the total number of Common Shares outstanding on such
record date plus the number arrived at when (A) either the product of (1) the
number of Common Shares so offered for subscription and (2) the price at which
those Common Shares are offered, or the product of (3) the conversion price
thereof and (4) the maximum number of Common Shares for or into which the
convertible or exchangeable securities so offered pursuant to the rights
offering may be converted or exchanged, as the case may be, is divided by
(B) the Current Market Price on the record day, and of which the numerator shall
be the total number of Common Shares outstanding on such record date plus the
total number of additional Common Shares so offered for subscription or purchase
(or into or for which the convertible or exchangeable securities so offered are
convertible or exchangeable). Any Common Shares owned by or held for the account
of the Company or any subsidiary of the Company will be deemed not to be
outstanding for the purpose of any such computation. Such adjustment will be
made successively whenever such a record date is fixed, provided that if two or
more such record dates or record dates referred to in Section 4.1(c) hereof are
fixed within a period of 20 Trading Days, such adjustment will be made
successively as if each of such record dates occurred on the earliest of such
record dates. To the extent that any such rights, options or warrants are not
exercised prior to the expiration thereof, the number of Common Shares
obtainable on the exercise of each Option Warrant (“Share Rate”) will then be
readjusted to the Share Rate which would then be in effect based upon the number
of Common Shares (or securities convertible into or exchangeable for Common
Shares) actually issued upon the exercise of such rights, options or warrants,
as the case may be;

 

- 22 -



--------------------------------------------------------------------------------



 



  (c)  
if and whenever at any time from the date hereof (and for greater certainty such
date being prior to the issuance of the Option Warrants) and prior to the Expiry
Time, the Company shall fix a record date for the making of a distribution to
all or substantially all of the holders of Common Shares of:

  (i)  
shares of any other class other than Common Shares whether of the Company or any
other corporation;
    (ii)  
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares or property or other assets of the Company
(other than rights, options or warrants exercisable by the holders thereof
within a period expiring not more than 45 days after the record date for such
issue or distribution to acquire Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share, or at an exchange or
conversion price per share in the case of securities exchangeable for or
convertible into Common Shares, of at least 95% of the Current Market Price of
the Common Shares on such record date);
    (iii)  
evidences of indebtedness; or
    (iv)  
cash, securities or other property or assets (other than cash dividends paid in
the ordinary course);

then, in each such case, (A) the Exercise Consideration will be adjusted
immediately after such record date so that it will equal the rate determined by
multiplying the Exercise Consideration in effect on such record date by a
fraction, of which the numerator shall be the total number of Common Shares
outstanding on such record date multiplied by the Current Market Price on the
earlier of such record date and the date on which the Company announces its
intention to make such distribution, less the aggregate fair market value (as
determined by the directors at the time such distribution is authorized) of such
securities or rights, options or warrants or evidences of indebtedness or cash
or other property or assets so distributed, and of which the denominator shall
be the total number of Common Shares outstanding on such record date multiplied
by such Current Market Price, and (B) the Share Rate will be adjusted
immediately after such record date so that it will equal the rate determined by
multiplying the Share Rate in effect on such record date by a fraction, of which
the denominator shall be the total number of Common Shares outstanding on

 

- 23 -



--------------------------------------------------------------------------------



 



such record date multiplied by the Current Market Price on the earlier of such
record date and the date on which the Company announces its intention to make
such distribution, less the aggregate fair market value (as determined by the
directors at the time such distribution is authorized) of such securities or
rights, options or warrants or evidences of indebtedness or cash or other
property or assets so distributed, and of which the numerator shall be the total
number of Common Shares outstanding on such record date multiplied by such
Current Market Price. Such adjustment will be made successively whenever such a
record date is fixed, provided that if two or more such record dates or record
dates referred to in Subsection 4.1(b) are fixed within a period of 20 Trading
Days on the principal stock exchange on which the Common Shares are listed, such
adjustment will be made successively as if each of such record dates occurred on
the earliest of such record dates. To the extent that such distribution is not
so made or to the extent that any such rights, options or warrants so
distributed are not exercised prior to the expiration thereof, the Exercise
Consideration and the Share Rate will then be readjusted to the Exercise
Consideration and the Share Rate which would then be in effect if such record
date had not been fixed or to the Exercise Consideration and the Share Rate
which would then be in effect based upon such securities or rights, options or
warrants or evidences of indebtedness or cash or other property or assets
actually distributed or based upon the number or amount of securities or the
property or assets actually issued or distributed upon the exercise of such
rights, options or warrants, as the case may be;

  (d)  
if and whenever at any time from the date hereof (and for greater certainty such
date being prior to the issuance of the Option Warrants) and prior to the Expiry
Time, there is a reclassification of the Common Shares or a capital
reorganization of the Company other than as described in Subsections 4.1(a),
(b) or (c) or a consolidation, amalgamation, arrangement or merger of the
Company or other form of business combination of the Company with or into any
other body corporate, trust, partnership or other entity, any sale, conveyance,
lease, exchange or transfer of the undertaking or assets of the Company as an
entirety or substantially as an entirety to another corporation or entity, any
Warrantholder who has not exercised his right of subscription prior to the
effective date of such reclassification, capital reorganization, consolidation,
amalgamation, merger, sale or conveyance, upon the exercise of such right
thereafter, shall be entitled to receive and shall accept the kind and number of
shares, securities or property that such Warrantholder would have been entitled
to receive on such reclassification, capital reorganization, consolidation,
amalgamation, merger, sale or conveyance, if, on the record date or the
effective date thereof, as the case may be, the Warrantholder had been the
registered holder of the number of Common Shares receivable upon the exercise of
Option Warrants then held, subject to adjustment thereafter in accordance with
provisions the same, as nearly as may be possible, as those contained in this
Section 4.1; provided that no such action shall be carried into effect unless
all necessary steps shall have been taken so that the holders of the Option
Warrants shall thereafter be entitled to receive such kind and number of
securities and property. The Company, its successor, or purchasing body
corporate, partnership, trust or other entity, as the case may be, shall, as a
condition precedent to any such reclassification, capital

 

- 24 -



--------------------------------------------------------------------------------



 



reorganization, consolidation, amalgamation, merger, sale or conveyance, take
all necessary steps hereunder to enter into an agreement which shall provide, to
the extent possible, that the provisions set forth in this Indenture shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
to the securities and property to which a Warrantholder is entitled on the
exercise of his Option Warrants thereafter. Any agreement entered into between
the Company and the Warrant Agent pursuant to the provisions of this Subsection
4.1(d) shall be a supplemental agreement entered into pursuant to the provisions
of Article 7 hereof. Any agreement entered into between the Company, any
successor to the Company or any purchasing body corporate, partnership, trust or
other entity and the Warrant Agent shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided in this
Section 4.1 and which shall apply to successive reclassifications, capital
reorganizations, amalgamations, consolidations, mergers, sales or conveyances;

  (e)  
in any case in which this Section 4.1 requires an adjustment to become effective
immediately after a record date for an event referred to herein, the Company may
defer, until the occurrence of such event, issuing any Warrantholder exercising
or deemed to be exercising his subscription rights after such record date the
additional Common Shares or other securities or property issuable upon such
exercise by reason of the adjustment required by such event; provided, however,
that the Company shall deliver to such holder an appropriate instrument
evidencing such holder’s right to receive such additional Common Shares or other
securities or property, as the case may be, upon the occurrence of the event
requiring such adjustment and the right to receive any distributions made on
such additional Common Shares or other securities or property, as the case may
be, declared in favour of holders of record of such Common Shares or other
securities or property, as the case may be, on and after the date of exercise or
such later date as such holder would but for the provisions of this Subsection
4.1(e), have become the holder of record of such additional Common Shares, other
securities or property, as the case may be, upon the exercise of the Option
Warrants held by such holder;
    (f)  
after any adjustment pursuant to this Section 4.1, the term “Common Shares”
where used in this Indenture shall be interpreted to mean securities of any
class or classes or property which, as a result of such adjustment and all prior
adjustments pursuant to this Section 4.1, a Warrantholder is entitled to receive
upon the exercise of such holder’s Option Warrants, and the number of Common
Shares indicated to be issuable upon any exercise of an Option Warrant shall be
interpreted to include the number of Common Shares or other securities or
property a Warrantholder is entitled to receive, as a result of such adjustment
and all prior adjustments pursuant to this Section 4.1, upon the exercise of the
Warrant;
    (g)  
all shares of any class or classes or other securities or property which a
Warrantholder is at the time in question entitled to receive on the exercise of
his Warrant, whether or not as a result of adjustments made pursuant to this
Section 4.1 shall, for the purposes of the interpretation of this Indenture, be
deemed to be Common Shares which such Warrantholder is entitled to subscribe for
pursuant to the exercise of such Option Warrant;

 

- 25 -



--------------------------------------------------------------------------------



 



  (h)  
anything in this Section 4.1 to the contrary notwithstanding, no adjustment
shall be made in the subscription rights attaching to the Option Warrants if the
issue of Common Shares is being made pursuant to any stock option or stock
purchase plan in force from time to time for directors, officers or employees of
the Company or any other currently existing obligation of the Company; and
    (i)  
in the event of any question arising with respect to the adjustments provided
for in this Section 4.1 such question shall be conclusively determined, subject
to the consent of any stock exchange upon which the Common Shares are then
listed, by a firm of chartered accountants appointed by the Company and
acceptable to the Warrant Agent (which may be the Company’s auditors). Such
accountants shall have access to all necessary records of the Company, and such
determination shall be binding upon the Company, the Warrant Agent, all
Warrantholders and all other persons interested therein. In the event that any
such determination is made, the Company shall deliver a certificate to the
Warrant Agent describing such determination;

provided that no adjustment will be required if the holder of an Option Warrant
is otherwise entitled to participate in the event which triggers the adjustment
pursuant to this Section 4.1 on the same basis as such Warrantholder would have
been entitled had he exercised or been deemed to have exercised his Option
Warrants and subscribed for Common Shares immediately prior to such event. Any
such adjustment shall be subject to the prior consent of the TSX.
4.2 Proceedings Prior to any Action Requiring Adjustment
As a condition precedent to the taking of any action which would require an
adjustment in any of the subscription rights attaching to the Option Warrants,
including the number of Common Shares which are to be received upon the exercise
thereof, the Company shall take any corporate action which may, in the opinion
of counsel, be necessary in order for the Company to allot and reserve for
issuance and to validly and legally issue as fully paid and non-assessable, such
number of Common Shares and validly and legally deliver all other securities or
property which the holders of such Option Warrants are entitled to receive on
the exercise thereof in accordance with the provisions hereof.
4.3 Certificate of Adjustment
The Company shall from time to time immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 4.1
hereof, deliver a certificate of the Company to the Warrant Agent specifying the
nature of the event requiring the same and the amount of the adjustment
necessitated thereby and setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based, which
certificate and the amount of the adjustment specified therein shall be verified
by the Company’s auditors, upon whose verification the Warrant Agent shall be
entitled to act and rely. When so verified, the Company shall, except in respect
of any subdivision or consolidation of the Common Shares, forthwith give written
notice to the Warrantholders specifying the event requiring such adjustment or
readjustment and the results thereof; provided that if the Company has already
given the required notices under Section 4.5 hereof covering all the relevant
facts in respect of such event and if the Warrant Agent consents in writing, no
further notice need be given under this Section 4.3.

 

- 26 -



--------------------------------------------------------------------------------



 



4.4 Adjustment Rules
The adjustments provided for in this Article 4 are cumulative and shall apply
(without duplication) to successive actions requiring an adjustment under the
provisions of Section 4.1; provided that, notwithstanding any other provision of
this Article 4, no adjustment shall be made in the number of Common Shares which
may be subscribed for on the exercise of an Option Warrant unless it would
result in a change of at least one-hundredth of a Common Share and no adjustment
shall be made to the Exercise Consideration unless it would result in a 1%
increase or decrease in the Exercise Consideration (provided, however, that any
adjustments which by reason of this Section 4.4 are not required to be made
shall be carried forward and taken into account in any subsequent adjustment).
In the event that the Company after the date of this Indenture shall take any
action affecting the Common Shares other than an action described in this
Article 4, the directors of the Company may, but shall not be required to, make
any other adjustments to the number of Common Shares which may be acquired upon
exercise of the Option Warrants, to the extent, if any, such directors deem
appropriate, provided that no such adjustment shall, in the opinion of the
directors, relying on the advice of counsel, be prejudicial to the interests of
the Warrantholders and that no such adjustment shall be made unless prior
approval of any stock exchange on which the Common Shares are then listed for
trading, if required, has been obtained.
4.5 Notice of Special Matters
The Company covenants with the Warrant Agent that so long as any Option Warrant
remains outstanding it will give at least 14 days prior written notice in the
manner provided for in Article 9 to the Warrant Agent and to each Warrantholder
of any event which requires an adjustment to the subscription rights attaching
to any of the Option Warrants pursuant to this Article 4. The Company covenants
and agrees that such notice shall contain the particulars of such event in
reasonable detail and, if determinable, the required adjustment in the manner
provided for in this Article 4. The Company further covenants and agrees that it
shall promptly as soon as the adjustment calculations are reasonably
determinable, file a Certificate of the Company with the Warrant Agent showing
how such adjustment shall be computed and direct the Warrant Agent to send a
copy of such certificate to the Warrantholders.
4.6 No Action after Notice
The Company covenants with the Warrant Agent that it will not close its transfer
books or take any other corporate action which might deprive the holder of an
Option Warrant of the opportunity of exercising his right of subscription
pursuant thereto during the period of thirty (30) days after the giving of the
notice set forth in Sections 4.3 and 4.5 hereof.

 

- 27 -



--------------------------------------------------------------------------------



 



4.7 Protection of Warrant Agent
The Warrant Agent:

  (a)  
shall not at any time be under any duty or responsibility to any Warrantholder
to determine whether any facts exist which may require any adjustment
contemplated by Section 4.1 hereof, or with respect to the nature or extent of
any such adjustment when made, or with respect to the method employed in making
the same;
    (b)  
shall not be accountable with respect to the validity or value (or the kind or
amount) of any Common Share or of any other securities or property which may at
any time be issued or delivered upon the exercise of the subscription rights
attaching to any Option Warrant;
    (c)  
shall not be responsible for any failure of the Company to make any cash payment
or to issue, transfer or deliver Common Shares (or certificates representing
same) upon the surrender or deemed surrender of any Option Warrants upon the
exercise of the subscription rights attaching to any Option Warrants or to
comply with any of the covenants contained in this Article 4; and
    (d)  
shall not incur any liability or responsibility whatever or be in any way
responsible for the consequence of any breach on the part of the Company of any
of the representations, warranties or covenants herein contained or of any acts
of the agents or servants of the Company.

ARTICLE 5
EXERCISE AND CANCELLATION OF OPTION WARRANTS
5.1 Exercise of Option Warrants

  (a)  
Upon and subject to the provisions of this Article 5, any holder of an Option
Warrant may exercise the right thereby conferred on him to subscribe for Common
Shares by delivering or causing to be delivered to the Warrant Agent after the
Issue Date and until the Expiry Time at its principal office in the City of
Vancouver, or any other place designated by the Company with the approval of the
Warrant Agent, during normal business hours on a Business Day,

  (i)  
the Option Warrant Certificate evidencing the Option Warrants, with the Exercise
Form attached to the Option Warrant Certificate duly completed and executed by
the holder or his executors or administrators or other legal representatives or
his or their attorney duly appointed by an instrument in writing in form and
manner satisfactory to the Warrant Agent; and
    (ii)  
either:

  A.  
a certified cheque, bank draft or money order in lawful money of Canada payable
to or to the order of the Warrant Agent, in trust for the Company, at par in
such city or other place, in an amount equal to the Exercise Consideration
multiplied by the number of Option Warrants being exercised; or
    B.  
a written notice by the Company that the Company has received payment in full of
an amount equal to the Exercise Consideration multiplied by the number of Option
Warrants being exercised.

 

- 28 -



--------------------------------------------------------------------------------



 



Delivery of (i) and (ii) above will be deemed to have been made only on personal
delivery of (i) and (ii) above or, if sent by mail or other means of
transmission, on actual receipt thereof by, the Warrant Agent at its office in
the City of Vancouver.

  (b)  
Unless the Company has instructed the Warrant Agent in writing to waive any or
all of the following requirements, the Option Warrants may not be exercised by
or for the account or benefit of a U.S. Person or a person in the United States
unless the holder certifies in writing to the Company and the Warrant Agent that
the holder: (i) purchased the Option Special Warrants directly from the Company
pursuant to a written subscription agreement for the purchase of Option Special
Warrants, (ii) is exercising the Option Warrants solely for its own account and
not on behalf of any other Person; and (iii) was an “Accredited Investor”, as
that term is defined in Regulation D under the Securities Act, both on the date
the Option Warrants were issued by the Company and on the date of exercise of
the Option Warrants; or (iii) a registered transferee of such Option Warrants
who has complied with Subsection 2.7(d) hereof, provided that the Company may,
in its sole discretion, accept, in substitution of the foregoing, evidence
satisfactory to the Company, acting reasonably, to the effect that the Common
Shares have been registered under the U.S. Securities Act and applicable state
securities laws or that the Common Shares may be issued upon exercise of the
Option Warrants without registration under the U.S. Securities Act and any
applicable state securities laws.
       
In determining whether any person is a U.S. Person under the terms of this
Indenture, the Warrant Agent and the Company shall be entitled to act and rely
upon the address of the Warrantholder recorded on the register.
    (c)  
The Exercise Form attached to the Option Warrant Certificate shall be signed as
set out above and shall specify:

  (i)  
the number of Option Warrants which the Warrantholder wishes to exercise; and
    (ii)  
the number of Common Shares owned or controlled (beneficially and legally) by
the Warrantholder on the date of exercise; and
    (iii)  
the person or persons in whose name or names the Common Shares issuable upon the
exercise of such Option Warrants are to be registered, the address or addresses
and the social insurance number or numbers of such person or persons and the
number of Common Shares to be issued to each such person if more than one is so
specified, provided that the Warrantholder shall only be entitled to direct his
entitlement to the Common Shares in a manner permitted by applicable securities
legislation, and provided further that no certificates for Common Shares shall
be registered at or delivered to an address in the United States unless the
person in whose name the certificates are to be registered has complied with the
requirements of subsection 2.7(d) hereof.

 

- 29 -



--------------------------------------------------------------------------------



 



If any of the Common Shares issuable upon the exercise of Option Warrants are to
be issued to a person or persons other than the Warrantholder in accordance with
the provisions of Section 2.7 hereof, the signature set out in the Exercise Form
shall be guaranteed by a Schedule 1 chartered bank or medallion guaranteed by a
member of a recognized medallion guarantee program and the Warrantholder shall
pay to the Warrant Agent all requisite stamp or security transfer taxes or other
governmental charges exigible in connection with the issue of such Common Shares
to such other person or persons or shall establish to the satisfaction of the
Warrant Agent that such taxes and charges have been paid and the Company will
not be required to issue or deliver any certificate evidencing any Common Shares
issuable upon the exercise of Option Warrants unless or until such amount has
been paid or the Warrantholder has established to the satisfaction of the
Company that such taxes and charges have been paid or that no such taxes or
charges are owing.

  (d)  
If at the time of the exercise of the Option Warrants there remain trading
restrictions on the Common Shares issuable upon such exercise pursuant to
Applicable Securities Laws, the Company may, on the advice of counsel, endorse
the certificates representing such Common Shares with legends accordingly until
such time as the Company determines that such endorsement is no longer necessary
to avoid a violation of such securities laws by the Company and so advises the
Warrant Agent in writing or unless and until the holder of any such endorsed
certificate, at the holder’s expense, provides the Company with evidence
satisfactory in form and substance to the Company (which may include an opinion
of counsel satisfactory to the Company) to the effect that such holder is
entitled to sell or otherwise transfer such Common Shares in a transaction in
which such endorsement is not required, whereupon such endorsed certificate may
thereafter be surrendered to the Company in exchange for a certificate which
does not bear such endorsement.
    (e)  
In the event of non-receipt of any certificates representing Common Shares
issuable upon an exercise of Option Warrants by the person to whom such
certificates are so sent as aforesaid, or the loss or destruction thereof, the
Company shall issue and the Warrant Agent shall countersign and deliver to such
person a replacement certificate of like date and tenor in place of the one lost
or destroyed upon being furnished with such evidence of ownership and
non-receipt, loss or destruction and with such indemnity and surety bond or
security as the Company may reasonably require. The Warrantholder shall bear the
cost of the issue of such replacement certificates.

 

- 30 -



--------------------------------------------------------------------------------



 



5.2 Effect of Exercise of Option Warrants
Upon a valid exercise of Option Warrants as provided in Section 5.1 hereof, the
Common Shares issuable upon the exercise of the Option Warrants shall be deemed
to have been issued, and such person or persons as are specified pursuant to
Section 5.1 hereof shall be deemed to have become the holder or holders of
record of such Common Shares on the date of such valid exercise (herein called
the “Exercise Date”) unless the stock transfer books of the Company shall be
closed by law on the date of such valid exercise, in which case such securities
shall be deemed to have been issued, such person or persons shall be deemed to
have become the holder or holders of record of such Common Shares and the
Exercise Date shall be deemed to be on the date on which such stock transfer
books are next re-opened.
Upon a valid exercise of Option Warrants as aforesaid, the Warrant Agent shall
forthwith give written notice thereof to the Company.
In the case of an Option Warrant which is exercised by a holder in accordance
with the provisions of Section 5.1, within five (5) Business Days after the
Exercise Date of such Option Warrant, the Company shall, in the case of Option
Warrants issued pursuant to Option Warrant Certificates other than Global
Warrant Certificate(s):

  (a)  
cause to be mailed to the person in whose name the Common Shares so subscribed
for are to be issued, at the address specified in the Exercise Form attached to
the Option Warrant Certificate representing the Option Warrant exercised;
    (b)  
if so specified therein, cause to be delivered to such person at the office of
the Warrant Agent where such Option Warrant was surrendered; or
    (c)  
if no specification as contemplated by (a) or (b) is provided, cause to be
mailed to the person in whose name the Common Shares are to be issued at the
address of such person last appearing on the register maintained by the Warrant
Agent pursuant hereto or as such person may otherwise notify the Warrant Agent
in writing on or prior to the Exercise Date,

certificates representing the Common Shares to which the Warrantholder is
entitled upon exercise of the Option Warrants so exercised, provided that no
certificate shall be registered or mailed to an address in the United States
unless the subscriber shall have satisfied the requirements of Section 5.1.
In the case of the exercise of Option Warrants issued pursuant to Global Warrant
Certificate(s), the Company shall cause the Depository to enter and issue, as
the case may be, to the person or persons in whose name or names such Common
Shares have been issued, a Book-Entry Only System customer confirmation.

 

- 31 -



--------------------------------------------------------------------------------



 



5.3 Postponement of Delivery of Certificates
The Company shall not be required to deliver certificates representing Common
Shares during any period when the stock transfer books of the Company are closed
by law and in the event of an exercise of an Option Warrant during such period,
the delivery of certificates evidencing such Common Shares may be postponed for
a period not exceeding five (5) Business Days after the date of the re-opening
of the stock transfer books.
5.4 Option Warrants Void after Expiry Time
Upon the earlier of (i) the exercise of the Option Warrants and (ii) the Expiry
Time, the Option Warrants shall be void and of no value or effect.
5.5 Fractions
To the extent that the holder of an Option Warrant is entitled to receive on the
exercise thereof a fraction of a Common Share, such right may only be exercised
in respect of such fraction which, in combination with another Option Warrant or
other Option Warrants, in the aggregate, entitle the holder to receive a whole
number of Common Shares.
If a holder is not able to, or elects not to, combine Option Warrants so as to
be entitled to acquire a whole number of Common Shares, the Company shall make
an appropriate cash adjustment to such holder in respect only of the entitlement
to a fractional Common Share. In respect of any holder, the Company shall only
be required to make such a cash adjustment once and for one (1) fractional
Common Share and no more. The amount of the cash adjustment shall be equal to
the fraction of a Common Share to which the holder would be entitled multiplied
by the Current Market Price. The Company will not, under any circumstances, be
obligated to issue a cheque to a Warrantholder of less than Cdn.$10.00. The
price to be paid shall be provided by the Company in writing to the Warrant
Agent on request.
5.6 Partial Exercise of Option Warrants
The holder of any Option Warrants may acquire a number of Common Shares less
than the number which the holder is entitled to acquire pursuant to the
surrendered Option Warrant Certificate(s). In the event of any exercise of a
number of Option Warrants less than the number which the holder is entitled to
exercise, the holder of the Option Warrants upon such exercise shall be entitled
to receive, without charge therefor, a new Option Warrant Certificate(s) in
respect of the balance of the Option Warrants represented by the surrendered
Option Warrant Certificate(s) which were not then exercised, and with respect to
Global Warrant Certificate(s), the Depository shall make notations on the Global
Warrant Certificate of the Option Warrants so exercised.

 

- 32 -



--------------------------------------------------------------------------------



 



5.7 Accounting and Recording
The Warrant Agent shall:

  (a)  
promptly account to the Company with respect to Option Warrants exercised and
forward to the Company or to an account or accounts of the Company at a bank or
trust company designated by the Company for that purpose) all cash or
instruments of payment received on the exercise of Option Warrants; and
    (b)  
record the particulars of Option Warrants exercised, which particulars shall
include the names and addresses of the persons who become holders of Common
Shares on such exercise and the Exercise Date in respect thereof. The Warrant
Agent shall provide such particulars in writing to the Company within five
(5) Business Days of any request by the Company therefor.

5.8 Option Warrant Exercise Proceeds
All cash, instruments of payment and any securities or other instruments, from
time to time received by the Warrant Agent upon an exercise of Option Warrants
shall be received in trust for, and shall be segregated and be kept apart by the
Warrant Agent in trust for, the Company.
ARTICLE 6
MEETINGS OF OPTION WARRANTHOLDERS
6.1 Convening of Meeting
A meeting of Warrantholders (which meeting will include the holders of Initial
Warrants and for purposes of this Article 6, Warrantholders includes holders of
Initial Warrants and Option Warrants includes Initial Warrants) may be convened
at any time by the Warrant Agent or the Company or by the holders of Option
Warrants pursuant to a Warrantholders’ Request, who shall serve the Warrant
Agent with a requisition signed by such holders and the Warrant Agent, upon
being funded and indemnified, shall then be bound to convene a meeting of
Warrantholders. In the event that the Warrant Agent fails to convene the meeting
after being duly required to do so, the holders of the then outstanding Option
Warrants representing no less than ten percent (10%) of the aggregate number of
Option Warrants then outstanding may themselves convene a meeting, the notice of
which shall be signed by any person as such Warrantholders may specify, provided
that every such meeting shall be held at the City of Vancouver or such other
place as the Warrant Agent may approve and the Warrant Agent and the Company
shall receive notice of such meeting as provided in Section 6.2 hereof.
6.2 Notice
At least twenty-one (21) days prior notice of a meeting of Warrantholders shall
be given to all Warrantholders, the Warrant Agent and the Company in accordance
with Article 9 hereof, and the notice shall state the time, the place, and in
general terms, the nature of the business to be transacted but it shall not be
necessary to specify the text of the resolutions to be considered. It shall not
be necessary to specify the nature of business to be transacted at an adjourned
meeting.
6.3 Chairman
The chairman of the meeting of Warrantholders shall be designated in writing by
the Warrant Agent and need not be a Warrantholder. If no person is so designated
or if the person so designated is not present within fifteen (15) minutes after
the time fixed for the holding of a meeting, the Warrantholders and proxyholders
for Warrantholders present at the meeting shall choose one of their members to
be the chairman.

 

- 33 -



--------------------------------------------------------------------------------



 



6.4 Quorum

  (a)  
Quorum: Subject to the provisions of Section 6.10 hereof, at any meeting of
Warrantholders a quorum will consist of two or more Warrantholders, present in
person or represented by proxy at the commencement of the meeting, who hold in
the aggregate not less than 25% of the total number of Option Warrants then
outstanding.
    (b)  
No Quorum: If a quorum of Warrantholders is not present within 30 minutes after
the time appointed for holding a meeting, the meeting, if convened by
Warrantholders or on a Warrantholders’ Request, will be dissolved, but, subject
to Section 6.10 hereof, in any other case will stand adjourned to the same day
in the next week (unless such day is not a Business Day, in which case it will
be adjourned to the next following Business Day) at the same time and place and
no notice of the adjournment need be given.
    (c)  
Adjourned Meeting: At the adjourned meeting the Warrantholders present in person
or by proxy will form a quorum and may transact any business for which the
meeting was originally convened notwithstanding the number of Option Warrants
that they hold.

6.5 Show of Hands
Subject to Section 6.6 hereof, every question submitted to a meeting, except one
requiring an Extraordinary Resolution, shall be decided in the first instance by
a majority of hands on a show of hands, the outcome of which will be declared by
the chairman. Each Warrantholder present, in person or by proxy, shall have one
(1) vote.
6.6 Poll
A poll shall be taken when requested by a Warrantholder acting in person or by
proxy and, when demanded on the election of a chairman or on the question of
adjournment, shall be taken forthwith. On an Extraordinary Resolution or if
demanded on any other question, a poll shall be taken in such manner and either
at once or after an adjournment as the chairman may direct. The result of a poll
shall be the decision of the meeting at which the poll was demanded. On a poll
vote, each Warrantholder acting in person or by proxy shall have one (1) vote
for each Option Warrant which he holds or represents. Votes may be given in
person or by proxy and the proxyholder need not be a Warrantholder. The chairman
of any meeting shall be entitled to vote in respect of any Option Warrants and
proxies held by him.

 

- 34 -



--------------------------------------------------------------------------------



 



6.7 Regulations
The Warrant Agent, or the Company with the approval of the Warrant Agent and the
Agent, may from time to time make and from time to time vary such regulations
not contrary to the provisions of this Indenture as it shall think fit providing
for and governing:

  (a)  
the setting of the record date for a meeting for the purpose of determining
Warrantholders entitled to receive notice of and to vote at a meeting;
    (b)  
voting by proxy, the form of instrument appointing proxyholders, the manner in
which proxies are to be executed and the production of the authority of any
persons signing on behalf of a Warrantholder;
    (c)  
the lodging of and means of forwarding the instruments appointing proxyholders
and the time before the holding of a meeting or adjourned meeting by which the
instruments appointing proxyholders are to be deposited; and
    (d)  
any other matter relating to the conduct of meetings of Warrantholders.

Any regulations so made shall be binding and effective on the Warrantholders and
votes given in accordance therewith shall be valid and counted. The Warrant
Agent may permit Warrantholders to provide proof of ownership of the Option
Warrants in such manner as the Warrant Agent may approve. Save as aforesaid, the
only persons who shall be recognized at any meeting as Warrantholders or
entitled to vote or, except as provided in Section 6.12 hereof, be present at
the meeting in respect thereof shall be persons who are registered holders of
Option Warrants or are duly appointed proxyholders for registered holders of
Option Warrants.
6.8 Minutes
Minutes of all resolutions passed and proceedings taken at every meeting as
aforesaid shall be made and duly entered in books to be from time to time
provided for that purpose by the Warrant Agent at the expense of the Company and
any such minutes as aforesaid, if signed by the chairman of the meeting at which
such resolutions were passed or proceedings taken, or by the chairman of the
next succeeding meeting of Warrantholders, shall be prima facie evidence of the
matters therein stated and, until the contrary is proved, every such meeting in
respect of the proceedings of which minutes shall have been made shall be deemed
to have been duly held and convened and all resolutions passed thereat or
proceedings taken thereat to have been duly passed and taken.
6.9 Powers Exercisable by Extraordinary Resolution
Subject to the prior approval of the TSX, the Warrantholders shall have the
power from time to time by Extraordinary Resolution:

  (a)  
to agree to or sanction any modification, abrogation, alteration or compromise
of the rights of the Warrantholders or (subject to the prior consent of the
Warrant Agent therefor) the Warrant Agent in its capacity as Warrant Agent
hereunder or on behalf of Warrantholders against the Company which shall be
agreed to by the Company whether such rights arise under this Indenture or under
the Option Warrants or otherwise;
    (b)  
to assent to any change in or omission from the provisions contained in the
Option Warrants and this Indenture or any ancillary or supplemental instrument
which may be agreed to by the Company, and to authorize the Warrant Agent to
concur in and execute any ancillary or supplemental agreement embodying the
change or omission;

 

- 35 -



--------------------------------------------------------------------------------



 



  (c)  
with the consent of the Company, not to be unreasonably withheld, to remove the
Warrant Agent or its successor in office and to appoint a new Warrant Agent or
Warrant Agents to take the place of the Warrant Agent so removed;
    (d)  
to require, direct or authorize the Warrant Agent to enforce any of the
covenants on the part of the Company contained in this Indenture or the Option
Warrants or to enforce any of the rights of the Warrantholders in any manner
specified in such Extraordinary Resolution or to refrain from enforcing any such
covenant or right, in each case upon the Warrant Agent being furnished with an
indemnity and such funding as the Warrant Agent may, in the reasonable exercise
of its discretion determine it requires to so act;
    (e)  
to restrain any Warrantholder from instituting or continuing any suit or
proceedings against the Company for the enforcement of the covenants on the part
of the Company contained in this Indenture or the Option Warrants or of any of
the rights conferred upon the Warrantholders by the Option Warrants and this
Indenture;
    (f)  
to direct any Warrantholder who, as such, has brought any suit, action or
proceeding to stay or discontinue or otherwise deal with the same upon payment
of the costs, charges and expenses reasonably and properly incurred by such
Warrantholder in connection therewith;
    (g)  
to waive and direct the Warrant Agent to waive any default on the part of the
Company in complying with any of the provisions of this Indenture or the Option
Warrants either unconditionally or upon any conditions specified in such
Extraordinary Resolution;
    (h)  
to assent to any compromise or arrangement with any creditor or creditors or any
class or classes of creditors, whether secured or unsecured, and with holders of
any shares or other securities of the Company; and
    (i)  
to amend, alter or repeal any Extraordinary Resolution previously passed or
sanctioned by the Warrantholders.

An Extraordinary Resolution of the Warrantholders is binding upon all the
Warrantholders whether or not present at the meeting at which the Extraordinary
Resolution was passed or whether or not assented to in writing and each
Warrantholder, the Warrant Agent and the Company shall be bound to give effect
to the Extraordinary Resolution to the extent that the Extraordinary Resolution
applies to such party.
6.10 Meaning of “Extraordinary Resolution”
The expression “Extraordinary Resolution” when used in this Indenture means,
subject to Section 6.13, a resolution proposed to be passed as an extraordinary
resolution at a meeting of Warrantholders duly convened for the purpose and held
in accordance with the provisions of this Article 6 and passed by not less than
sixty-six and two-thirds percent (662/3%) of the votes cast upon such
resolution.

 

- 36 -



--------------------------------------------------------------------------------



 



Subject to Section 6.13 hereof, votes on an Extraordinary Resolution shall
always be given on a poll.
6.11 Powers Cumulative
It is hereby declared and agreed that any one or more of the powers or any
combination of the powers in this Indenture stated to be exercisable by the
Warrantholders by Extraordinary Resolution or otherwise may be exercised from
time to time and the exercise of any one or more of such powers or any
combination of powers from time to time shall not be deemed to exhaust the right
of the Warrantholders to exercise the same or any other such power or powers or
combination of powers then or thereafter from time to time.
6.12 Company, Warrantholders and Warrant Agent May be Represented
The Company and the Warrant Agent, by their respective employees, officers and
directors, and the legal and financial advisors and the Company’s auditors and
the Warrant Agent may attend any meeting of the Warrantholders, but they shall
have no vote thereat. In addition, any Warrantholder is entitled to have his
legal or financial advisers present at any such meeting, but such advisors shall
have no vote thereat.
6.13 Instruments in Writing
All actions that may be taken and all powers that may be exercised by the
Warrantholders at a meeting as hereinbefore in this Article provided may also be
taken and exercised by holders of not less than sixty-six and two-thirds percent
(662/3%) of the aggregate number of Option Warrants then outstanding by an
instrument in writing signed in one or more counterparts by such holders and the
expression “Extraordinary Resolution” when used in this Indenture shall include
an instrument so signed.
6.14 Binding Effect of Resolutions
Every resolution and every Extraordinary Resolution passed in accordance with
the provisions of this Article 6 at a meeting of Warrantholders shall be binding
upon all the Warrantholders, whether present at or absent from such meeting and
every instrument in writing signed by Warrantholders in accordance with
Section 6.13 shall be binding upon all the Warrantholders, whether signatories
thereto or not and each, and every Warrantholder and the Warrant Agent (subject
to the provisions for indemnity herein contained) shall be bound to give effect
accordingly to every such resolution and Extraordinary Resolution. In the case
of an Extraordinary Resolution in writing, the Warrant Agent shall give notice
in writing to all Warrantholders and the Company in the manner contemplated in
Article 9 of the effect of the Extraordinary Resolution as soon as it is
reasonably practicable.
6.15 Holdings by the Company or Subsidiaries of the Company Disregarded
In determining whether Warrantholders holding the required number of Option
Warrants are present at a meeting of Warrantholders for the purpose of
determining a quorum or have concurred to any consent, waiver, resolution,
Extraordinary Resolution or other action under this Indenture, Option Warrants
owned legally or beneficially by the Company or any subsidiary of the Company
shall be disregarded. The Company shall provide to the Warrant Agent, upon
written request, a Certificate of the Company stating the registration and
denomination of any Option Warrants owned legally or beneficially by the Company
or any subsidiary of the Company.

 

- 37 -



--------------------------------------------------------------------------------



 



ARTICLE 7
SUPPLEMENTAL AGREEMENTS, MERGER, SUCCESSORS
7.1 Provision for Supplemental Agreements for Certain Purposes
From time to time the Company (when authorized by a resolution of its
directors), the Agent and the Warrant Agent may, subject to the prior approval
of the TSX, if necessary, and the provisions of this Indenture, and they shall,
when so required by any provision of this Indenture, execute and deliver by
their proper officers, deeds, agreements or instruments supplemental hereto,
which thereafter shall form part hereof, for any one or more of the following
purposes:

  (a)  
adding to the provisions hereof such additional covenants and enforcement
provisions as, in the opinion of counsel, are necessary or advisable in the
premises, provided that the same are not, in the opinion of the Warrant Agent,
relying on the advice of counsel, prejudicial to the interests of the
Warrantholders;
    (b)  
giving effect to any Extraordinary Resolution passed as provided in Article 6
hereof;
    (c)  
making such provisions not inconsistent with this Indenture as may be necessary
or desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Common Shares issuable upon
the exercise of the Option Warrants on any stock exchange, or for the purpose of
complying with applicable laws, provided that such provisions are not, in the
opinion of the Warrant Agent, relying on the advice of counsel, prejudicial to
the interests of the Warrantholders;
    (d)  
making any modification in the form of the Option Warrant Certificate which does
not affect the substance of the Option Warrants;
    (e)  
evidencing any succession, or successive successions, of other bodies corporate,
or other persons to the Company and the assumption by any successor of the
covenants of the Company contained herein and in the Option Warrant Certificates
as provided hereafter in this Article 7; and
    (f)  
for any other purpose not inconsistent with the terms of this Indenture,
including the correction or rectification of any ambiguities, defective
provisions, errors or omissions herein, provided that, in the opinion of the
Warrant Agent, relying on the advice of counsel, the rights of the Warrant Agent
and of the Warrantholders are in no way prejudiced thereby and provided that the
Warrant Agent may in its uncontrolled discretion decline to enter into any such
supplemental indenture which in its opinion may not afford adequate protection
to the Warrant Agent when the same shall become operative.

 

- 38 -



--------------------------------------------------------------------------------



 



7.2 Company May Consolidate, etc. on Certain Terms
Subject to Subsection 4.1(d), nothing in this Indenture shall prevent any
consolidation, reorganization, arrangement, amalgamation or merger of the
Company with or into any other body corporate, or bodies corporate, or person,
or a conveyance or transfer of all or substantially all the properties and
assets of the Company as an entirety to any body corporate or person lawfully
entitled to acquire and operate the same, provided, however, that the body
corporate or person formed by such consolidation or amalgamation or arrangement
or into which such merger shall have been made or the person which acquires by
conveyance or transfer all or substantially all the properties and assets of the
Company as an entirety shall execute and deliver to the Warrant Agent and the
Agent prior to or contemporaneously with such consolidation, reorganization,
amalgamation, arrangement, merger, conveyance or transfer, and as a condition
precedent thereto an agreement supplemental hereto wherein the due and punctual
performance and observance of all the covenants and conditions of this Indenture
to be performed or observed by the Company shall be assumed by such body
corporate or person on terms and conditions not adverse to the Warrantholders.
The Warrant Agent shall be entitled to receive and shall be fully protected in
relying upon an opinion of counsel and such other advisors as they deem
necessary that any such consolidation, reorganization, amalgamation,
arrangement, merger, conveyance or transfer and any supplemental agreement
executed in connection therewith, complies with the provisions of this
Section 7.2.
7.3 Successor Body Corporate Substituted
In case the Company, pursuant to Section 7.2 hereof, shall be consolidated,
amalgamated, reorganized, arranged or merged with or into any other body
corporate, bodies corporate or person or shall convey or transfer all or
substantially all of the properties and assets of the Company as an entirety to
another body corporate or person, the successor body corporate or person formed
by such consolidation, reorganization, arrangement or amalgamation or into which
the Company shall have been merged or which shall have received a conveyance or
transfer as aforesaid shall succeed to and be substituted for the Company
hereunder with the same effect as nearly as may be possible as if it had been
named herein as a party in substitution for the Company. Such changes may be
made in the Option Warrants as may be appropriate in view of such consolidation,
reorganization, amalgamation, merger, conveyance or transfer and as may be
necessary to ensure that the Warrantholders are not adversely affected by such
consolidation, organization, amalgamation, merger, conveyance or transfer.
ARTICLE 8
CONCERNING THE WARRANT AGENT
8.1 No Conflict of Interest
The Warrant Agent represents to the Company that, to the best of its knowledge,
at the date of the execution and delivery of this Indenture, there exists no
material conflict of interest in the role of the Warrant Agent as a fiduciary
hereunder and its role in any other capacity and agrees that in the event of a
material conflict of interest arising hereafter it will, within ninety (90) days
after ascertaining that it has such material conflict of interest, either
eliminate the same or assign its trust hereunder to a successor warrant agent
approved by the Company. Notwithstanding the foregoing provisions of this
Section 8.1, if any such material conflict of interest exists hereunder or shall
exist, the validity and enforceability of this Indenture and the Option Warrant
Certificates shall not be affected in any manner whatsoever by reason thereof.

 

- 39-



--------------------------------------------------------------------------------



 



8.2 Replacement of Warrant Agent
The Warrant Agent may resign its duties and be discharged from all further
duties and liabilities hereunder after giving sixty (60) days notice in writing
to the Company and the Agent, provided that such shorter notice may be given as
the Company shall accept as sufficient. In the event of the office of Warrant
Agent becoming vacant by resignation or incapacity to act or otherwise, the
Company shall appoint in writing a new Warrant Agent unless a new Warrant Agent
has already been appointed by the Warrantholders pursuant to an Extraordinary
Resolution. If the Company makes default for a period of ten (10) Business Days
in making such appointment, then any Warrantholder or the retiring or former
Warrant Agent (at the Company’s expense) may apply to a judge of the Supreme
Court of the Province of British Columbia for the appointment of a new Warrant
Agent after such notification to the holders of the then outstanding Option
Warrants and the Company as such judge may order. Upon appointment, the
successor Warrant Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Warrant Agent without any
further assurance, conveyance, act or deed, but if for any reason it becomes
necessary or expedient to execute any further deed or assurance the same shall
be done at the expense of the Company and may and shall be legally and validly
executed by the former Warrant Agent. Any company resulting from a merger,
consolidation or amalgamation to which the Warrant Agent for the time being is a
party shall be the successor Warrant Agent under this Indenture without any
further act. Any new Warrant Agent appointed under this Section 8.2 shall be a
corporation authorized to carry on the business of a trust company in the
Qualifying Provinces. Upon the appointment of a new Warrant Agent, the Company
or the Agent shall promptly notify the Warrantholders thereof in the manner
provided in Section 9.2.
8.3 Duty of Warrant Agent
In the exercise of its rights, duties and obligations prescribed or conferred by
the terms of this Indenture, the Warrant Agent shall exercise that degree of
care, diligence and skill that a reasonably prudent Warrant Agent would exercise
in comparable circumstances.
8.4 Experts, Advisors and Agents
The Warrant Agent may:

  (a)  
in relation to this Indenture, rely and act on, and shall be protected in
relying and acting in good faith, on the opinion or advice of or information
obtained from any counsel, auditor, valuer, engineer, surveyor or other expert,
whether obtained by the Warrant Agent, the Company, the Agent or otherwise;
and/or
    (b)  
employ or retain such agents and other assistants as it may reasonably require
for the proper determination and discharge of its duties hereunder and may pay
reasonable remuneration without taxation of costs of counsel for all services
performed for it in the determination and discharge of the duties hereunder and
shall receive reimbursement from the Company for all disbursements, costs and
expenses reasonably made or incurred by it in the determination and discharge of
its duties hereunder and in the management of the trusts hereof. Any counsel
employed or consulted by the Warrant Agent may, but need not be, counsel for the
Company or the Agent.

 

- 40 -



--------------------------------------------------------------------------------



 



8.5 Warrant Agent Not Required to Give Security
The Warrant Agent shall not be required to give security for its conduct or
administration of the trusts hereof and shall not be responsible for the acts,
omissions, defaults, errors or failures of any agents whom it may reasonably
employ in the exercise of the powers conferred upon it hereby, nor for any loss
occasioned by its own acts, omissions or defaults unless such acts, omissions or
defaults constitute bad faith, wilful misconduct, wilful or negligent breach of
trust or fraud.
8.6 Warrant Agent Not Ordinarily Bound
Subject to Sections 6.1 and 6.9 hereof, the Warrant Agent shall not be bound to
do or to take any action for the enforcement of any of the obligations of the
Company under this Indenture unless and until it is required to do so by an
instrument in writing signed by the holders representing not less than ten
percent (10%) of the aggregate number of Option Warrants then outstanding. The
Warrant Agent may, before taking the action, require the Warrantholders at whose
instance the action is required to deposit with the Warrant Agent the Option
Warrants held by them for which the Warrant Agent shall issue receipts. The
obligation of the Warrant Agent to commence or continue any act, action or
proceeding shall be conditional upon such Warrantholders furnishing, when
required in writing so to do by the Warrant Agent, funds sufficient for
commencing or continuing the act, action or proceeding and an indemnity
reasonably satisfactory to the Warrant Agent to protect and hold harmless the
Warrant Agent against any loss, damage or liability by reason thereof. None of
the provisions contained in this Indenture shall require the Warrant Agent to
risk or expend its own funds or otherwise incur financial liability in the
performance of any of its duties or in the exercise of any of its rights or
powers unless funded and indemnified as aforesaid.
The Warrant Agent shall not be bound to give any notice or do or take any act,
action or proceeding by virtue of the powers conferred on it hereby unless and
until it shall have been required so to do under the terms hereof; nor shall the
Warrant Agent be required to take notice of any default hereunder, unless and
until notified in writing of such default, which notice shall distinctly specify
the default desired to be brought to the attention of the Warrant Agent and in
the absence of any such notice the Warrant Agent may for all purposes of this
indenture conclusively assume that no default has been made in the observance or
performance of any of the representations, warranties, covenants, agreements or
conditions contained herein. Any such notice shall in no way limit any
discretion herein given the Warrant Agent to determine whether or not the
Warrant Agent shall take action with respect to any default.

 

- 41 -



--------------------------------------------------------------------------------



 



8.7 Warrant Agent may Rely on Certificates
Whenever in the administration of the trusts of this Indenture, the Warrant
Agent shall deem it necessary or desirable that any matter be proved or
established by the Company prior to taking or suffering any action to be taken
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate or instrument signed by any of the Chairman, President,
Vice-President, Secretary or the Treasurer of the Company and delivered to the
Warrant Agent, and such certificate or instrument shall be full authority to the
Warrant Agent for any action taken or suffered by it under the provisions of
this Indenture in reliance thereon, provided in its reasonable discretion the
Warrant Agent may in lieu thereof accept other evidence of such fact or matter
or may require such further or additional evidence as to it may seem reasonable.
In addition to the reports, certificates, opinions and other evidence required
by this Indenture, the Company shall furnish to the Warrant Agent such
additional evidence of compliance with any provision hereof, and in such form as
may be prescribed by Applicable Legislation or as the Warrant Agent may
reasonably require by written notice to the Company.
In the exercise of its rights and duties, the Warrant Agent may, if it is acting
in good faith, act and rely as to the truth of the statements and the accuracy
of the opinions expressed therein, upon statutory declarations, opinions,
reports, certificates or other evidence furnished to the Warrant Agent pursuant
to a request of the Warrant Agent, provided that such evidence complies with
Applicable Legislation and that the Warrant Agent examines the same and
determines that such evidence complies with the applicable requirements of this
Indenture.
Whenever Applicable Legislation requires that evidence be in the form of a
statutory declaration, the Warrant Agent may accept such statutory declaration
in lieu of a certificate of the Company required by any provision hereof. Any
such statutory declaration may be made by any one or more of the Chairman or
Chief Financial Officer of the Company or by any other officer(s) or director(s)
of the Company to whom such authority is delegated by the directors from time to
time.
The Warrant Agent may act and rely and shall be protected in acting and relying
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, letter, telegram, cablegram or other paper
document believed by it to be genuine and to have been signed, sent or presented
by or on behalf of the proper party or parties.
Proof of execution of any document or instrument in writing by a holder may be
made by the certificate of a notary public, or other officer with similar
powers, that the person signing such instrument acknowledged to him the
execution thereof, or by an affidavit of a witness to such execution, or in any
other manner the Warrant Agent considers adequate.
8.8 Warrant Agent’s Liability
The Warrant Agent shall not be liable or accountable for any loss or damage
whatsoever to any person caused by its performance or failure to perform its
responsibilities under this Indenture save only to the extent that such loss or
damage is attributable to the negligence, wilful misconduct or fraud of the
Warrant Agent. The Warrant Agent shall not be responsible for any misconduct on
the part of any counsel, banker, receiver, agent or other person appointed with
due care by it hereunder, or be bound to supervise the proceedings of any such
appointee.

 

- 42 -



--------------------------------------------------------------------------------



 



8.9 Indemnification
Without limiting any protection or indemnity of the Warrant Agent, its
directors, officers and employees under any other provision hereof, or otherwise
at law, the Company hereby agrees to indemnify and hold harmless the Warrant
Agent, its directors, officers and employees from and against any and all
liabilities, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements, including legal or advisor fees and disbursements, of
whatever kind and nature which may at any time be imposed on, incurred by or
asserted against them in connection with the performance of their duties and
obligations hereunder, other than such liabilities, losses, damages, penalties,
claims, actions, suits, costs, expenses and disbursements arising by reason of
the negligence, wilful misconduct, bad faith or fraud of the Warrant Agent, its
directors, officers or employees. This provision shall survive the resignation
or removal of the Warrant Agent, or the termination of this Indenture.
8.10 No Representation as to Validity
The Warrant Agent shall be under no responsibility in respect of the validity or
the execution and delivery by the Company of this Indenture or in respect of the
validity or the execution by the Company of any Option Warrant Certificate
issued hereunder; nor shall it be responsible for any breach by the Company of
any covenant or condition contained in this Indenture or in any Option Warrant
Certificate; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Shares to be issued upon the exercise of Option Warrants provided for in this
Indenture and/or in any Option Warrant Certificate or as to whether any Common
Shares will, when issued, be duly authorized or be validly issued and fully paid
and non-assessable, it being hereby agreed and declared that as to all the
matters and things referred to in this Section 8.10, the duty and responsibility
shall rest upon the Company and not upon the Warrant Agent and the failure of
the Company to discharge any such duty and responsibility shall not in any way
render the Warrant Agent liable or place upon it any duty or responsibility for
breach of which it would be liable.
8.11 Acceptance of Duties
The Warrant Agent hereby accepts the duties set out in this Indenture and agrees
to perform the same upon the terms and conditions herein set forth or referred
to unless and until discharged therefrom by resignation or in some other lawful
manner.
8.12 Contracting with Company
The Warrant Agent may contract with the Company and buy, lend upon and deal in
shares in the capital of the Company and in the Option Warrants constituted
hereunder without being accountable for profits arising therefrom.
8.13 Warrant Agent’s Authority to Carry on Business
The Warrant Agent represents to the Company that as at the date hereof it is
authorized to carry on the business of a trust company in the Qualifying
Provinces. If, notwithstanding the provisions of this Section 8.13, it ceases to
be authorized to carry on such business in such provinces, the validity and
enforceability of this Indenture and the Option Warrants issued hereunder shall
not be affected in any manner whatsoever by reason only of such event, provided
that the Warrant Agent shall, within thirty (30) days after ceasing to be
authorized to carry on such business in such provinces, either become so
authorized or resign in the manner and with the effect specified in Section 8.2
hereof.

 

- 43 -



--------------------------------------------------------------------------------



 



8.14 Monetary Distributions
The Warrant Agent will have no obligation to make any monetary distributions to
the Warrantholders under this Indenture except to the extent that certified
funds have been deposited with the Warrant Agent.
8.15 Trust Indenture Legislation
In this Section 8.15, the term “Applicable Legislation” means the provisions, if
any, of any statute relating to trust indentures and the applicable rules and
regulations thereunder or to the rights, duties and obligations of Warrant
Agents and of corporations under trust indentures, to the extent that such
provisions are at the time in force and applicable to this Indenture. If and to
the extent that such provisions of this Indenture limits, qualifies or conflicts
with a mandatory requirement of Applicable Legislation, such mandatory
requirement shall prevail. The Company and the Warrant Agent agree that each
will at all times in relation to this indenture and any action to be taken
hereunder, observe and comply with and be entitled to the benefits of Applicable
Legislation.
8.16 Limitations on Warrant Agent
The parties agree that:

  (a)  
nothing in this Agreement will impose on the Warrant Agent any obligation to see
to, or to require evidence of, the registration or filing (or renewal thereof)
of this indenture or any instrument ancillary or supplemental hereto;
    (b)  
the Warrant Agent shall not be bound to give notice to any person of the
execution hereof;
    (c)  
the Warrant Agent shall not incur any liability or responsibility whatever or be
in any way responsible for the consequences of any breach by the Company of any
obligation herein contained or of any act of any director, officer, employee or
agent of the Company; and
    (d)  
the Warrant Agent and any person related to the Warrant Agent will not be
appointed a receiver or receiver and manager or liquidator of all or any part of
the assets or undertaking of the Company.

 

- 44 -



--------------------------------------------------------------------------------



 



ARTICLE 9
NOTICE AND CERTIFICATES
9.1 Notice to Company or Agent
Unless and until the Company or the Agent notifies the Warrant Agent of a change
of address, any notice or communication required or permitted to be given to the
Company or the Agent under the provisions of this Indenture shall be valid and
effective if delivered (i) in respect of the Company, to the Company at
Suite 654, 999 Canada Place, Vancouver, British Columbia V6C 3E1 Attention:
Vice-President and Corporate Secretary, or sent by telecopier (and a copy by
regular mail) or other means of prepaid transmitted or recorded communication to
such address or, subject to the provisions of Section 9.4 hereof, if mailed by
prepaid registered mail addressed to the Company at Suite 654, 999 Canada Place,
Vancouver, British Columbia V6C 3E1 Attention: Vice-President and Corporate
Secretary, telecopier number (604) 682-2060, and (ii) in respect of the Agent,
to the Agent at Suite 2020, 335 8th Avenue S.W., Calgary, Alberta, T2P 1C9
Attention: Thomas Ebbern, telecopier number (403) 269-7870, or sent by
telecopier (and a copy by regular mail) or other means of prepaid transmitted or
recorded communication to such address or, subject to the provisions of
Section 9.4 hereof, if mailed by prepaid registered mail addressed to the Agent
at 2020, 335 8th Avenue S.W., Calgary, Alberta T2P 1C9 Attention: Thomas Ebbern,
telecopier number (403) 269-7870. Any notice to the Company or the Agent as
aforesaid shall be deemed to have been effectively given on the earlier of:

  (a)  
the date of delivery, if delivered during normal business hours of the Company
or the Agent, as applicable, (and, if not, on the next following Business Day);
    (b)  
the Business Day immediately following the day of sending, if sent by telecopier
(with receipt confirmed), or
    (c)  
on the fifth (5th) Business Day after effectual posting in Canada.

9.2 Notice to Warrantholders
Unless and until a Warrantholder notifies the Company and the Agent of a change
of address, any notice or communication required or permitted to be given to a
Warrantholder under the provisions of this Indenture shall be valid and
effective if delivered to such holders at their post office addresses appearing
on the register to be kept by the Warrant Agent or sent by telecopier (and a
copy by regular mail) or other means of prepaid transmitted or recorded
communication to such address, or subject to the provisions of Section 9.4
hereof, if mailed by prepaid registered mail addressed to such holders at their
post office addresses appearing on the register to be kept by the Warrant Agent.
Accidental error or omission in giving notice or accidental failure to mail
notice to any holder will not invalidate any action or proceeding founded
thereon. All notice may be given to whichever one of the Warrantholders (if more
than one) is named first in the appropriate register hereinbefore mentioned, and
any notice so given shall be sufficient notice to all Warrantholders of and any
other persons (if any) interested in such Option Warrants. Any notice to a
Warrantholder as aforesaid shall be deemed to have been effectively given on the
earlier of:

  (a)  
the date of delivery, if delivered during normal business hours (and, if not, on
the next following Business Day);
    (b)  
the Business Day immediately following the day of sending, if sent by telex,
telegram, cable or telecopier (with receipt confirmed); or
    (c)  
on the fifth (5th) Business Day after effectual posting in Canada.

 

- 45 -



--------------------------------------------------------------------------------



 



9.3 Notice to Warrant Agent
Unless and until the Warrant Agent is changed in accordance with the provisions
of this Indenture or the Warrant Agent notifies the Company and the Agent of a
change of address, any notice or communication required or permitted to be given
to the Warrant Agent under the provisions of this Indenture shall be valid and
effective if delivered to the Warrant Agent at CIBC Mellon Trust Company
(Attention: Manager, Corporate Trust Department) at 1066 West Hastings Street,
Suite 1600, Vancouver, British Columbia, V6E 3X1 or sent by telecopier (and a
copy by regular mail) or other means of prepaid transmitted or recorded
communication to either of such addresses, or subject to the provisions of
Section 9.4 hereof, if mailed by prepaid registered mail addressed to the
Warrant Agent (Attention: Manager, Corporate Trust Department) in Vancouver at
telecopier number: (604) 688-4301. Any notice to the Warrant Agent as aforesaid
shall be deemed to have been effectively given on the earlier of:

  (a)  
the date of delivery, if delivered during normal business hours of the Warrant
Agent (and, if not, on the next following Business Day);
    (b)  
the Business Day immediately following the day of sending, if sent by telex,
telegram, cable or telecopier (with receipt confirmed); or
    (c)  
on the fifth (5th) Business Day after effectual posting in Canada.

Surrender of an Option Warrant Certificate and evidence relating thereto
pursuant to Section 2.4 hereof shall be valid and effective if delivered or
mailed by prepaid registered mail to the Principal Office of the Warrant Agent,
(Attention: Manager, Corporate Trust Department) at 1066 West Hastings Street,
Suite 1600, Vancouver, British Columbia, V6E 3X1 and shall be deemed to have
been effectively surrendered on the date of delivery, if delivered during normal
business hours of the Warrant Agent (and, if not, on the next following Business
Day) or, if mailed, on the fifth (5th) Business Day after effectual posting in
Canada.
9.4 Mail Service Interruption
If by reason of strike, lockout or other work stoppage, actual or threatened, of
postal employees, any notice to be given to the Warrant Agent, the Company or
the Agent would be unreasonably delayed in reaching its destination, such notice
shall be valid and effective only if delivered to an officer of the party to
which it is addressed or if sent to such party, at the appropriate address in
accordance with Sections 9.1 or 9.3 hereof, as the case may be, by telecopier or
other means of prepaid transmitted or recorded communication, or, in the case of
Warrantholders, if published once (i) in the national edition of The Globe &
Mail; and (ii) in such other place or places and manner, if any, as the Warrant
Agent may require. Any notice given to Warrantholders by publication shall be
deemed to have been given on the last day on which publication shall have been
effected in all of the cities in which publication is required.

 

- 46 -



--------------------------------------------------------------------------------



 



9.5 General Provisions as to Certificates
Each Certificate of the Company and opinion of counsel (“Document”) required
under or referred to in this Indenture or furnished in connection with any
application, written order or written request made to the Warrant Agent or a
Warrantholder pursuant to any provisions of this Indenture shall specify the
section under which such Document, application, written order or written request
is being made and shall include:

  (a)  
a statement that the person signing such Document has read and understands the
conditions precedent with respect to compliance with which such evidence is
being given;
    (b)  
a description of the nature and scope of the examination or investigation upon
which the Document is based; and
    (c)  
a statement that the person providing the Document has made such examination or
investigation as he believes is necessary to enable him to make the statements
or give the opinions contained or expressed therein.

Any application, written demand, statement, request, notice, designation,
direction, nomination or other instrument to be made by the Company under any of
the provisions of this Indenture shall, unless otherwise provided, be deemed
sufficiently made and executed if executed by any one of the President, any
Vice-President, the Secretary or the Chief Financial Officer of the Company and
need not be under the corporate seal of the Company. The Warrant Agent shall
accept a certificate signed by the Secretary of the Company as sufficient
evidence of the passage of any resolution by the directors.
Any Document may be based, insofar as it relates to factual matters, upon
information with respect to the Company which is in the possession of the
Company or upon the certificate or opinion of or representations by an officer
or officers of the Company, unless such counsel knows that the certificate or
opinion or representations with respect to the matters upon which the
certificate or opinion may be based as aforesaid are erroneous or, in the
exercise of reasonable care, should have known that the same were erroneous.
Counsel, in giving any opinion under this Indenture, may rely in whole or in
part upon the opinion of other counsel, provided that counsel shall consider
such other counsel as one upon whom he may properly rely.
Any certificate of any expert, insofar as it relates to matters outside of such
expert’s competence or responsibility, may be based upon a certificate or
opinion of or upon representations by counsel or some other qualified expert,
unless such first-mentioned expert knows that the certificate or opinion or
representations with respect to the matters upon which his certificate may be
based as aforesaid are erroneous or, in the exercise of reasonable care, should
have known that the same were erroneous.

 

- 47 -



--------------------------------------------------------------------------------



 



ARTICLE 10
GENERAL PROVISIONS
10.1 Power of Board of Directors
In this Indenture, wherever the Company is required or empowered to exercise any
acts, all such acts may be exercised by the directors of the Company or by those
officers of the Company authorized to exercise such acts.
10.2 Formal Date and Execution Date
For the purpose of convenience this Indenture may be referred to as bearing as
its formal date the date first above written in this Indenture, which shall be
the date on which this Indenture shall become effective between the parties
hereto, irrespective of the actual date of execution hereof.
10.3 Further Assurances
The parties hereto and each of them do hereby covenant and agree to do such
things and execute such further documents, agreements and assurances as may be
necessary or advisable from time to time in order to carry out the terms and
conditions of this Indenture in accordance with their true intent.
10.4 Unenforceable Terms
If any term, covenant or condition of this Indenture, or the application thereof
to any party or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Indenture or the application of such term, covenant or
condition to a party or circumstance other than those to which it is held
invalid or unenforceable shall not be affected thereby and each remaining term,
covenant or condition of this Indenture shall be valid and shall be enforceable
to the fullest extent permitted by law.
10.5 Entire Agreement
This Indenture constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no general or specific
warranties, representations or other agreements by or among the parties in
connection with the entering into of this Indenture or the subject matter hereof
except as specifically set forth herein.
10.6 Amendments
Subject to Section 7.1 and other applicable provisions, this Indenture may be
altered or amended in any of its provisions when any such changes are reduced to
writing and signed by the parties hereto but not otherwise.

 

- 48 -



--------------------------------------------------------------------------------



 



10.7 Counterparts
This Indenture may be executed in one or more counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument.
10.8 No Waiver
Subject to the express provisions hereof, no consent or waiver, express or
implied, by either party to or of any breach or default by another party in the
performance of such party’s obligations hereunder shall be deemed or construed
to be a consent or waiver to or of any other breach or default in the
performance of obligations hereunder by such party hereunder. Failure on the
part of any party to complain of any act or failure to act of another party or
to declare such other party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder.
10.9 Enurement
This Indenture shall benefit and bind the parties to it and their respective
successors and assigns.
10.10 Conflicts
In the event of any conflict or inconsistency through the provision of this
Indenture and the Certificate, the provisions of this Indenture will govern.
10.11 Assignment
This Indenture may not be assigned by either party hereto without the consent in
writing of the other party.
[The remainder of this page has been intentionally left blank]

 

- 49 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Indenture as of the
date first above written.

                  IVANHOE ENERGY INC.    
 
           
 
  Per:   /s/ Beverly A. Bartlett
 
Beverly A. Bartlett    
 
      Vice President & Corporate Secretary    
 
                MACQUARIE CAPITAL MARKETS CANADA LTD.    
 
           
 
  Per:   /s/ Tom Ebbern
 
Tom Ebbern    
 
           
 
  Per:   /s/ Josh Woitas
 
Josh Woitas, Senior Manager    
 
                CIBC MELLON TRUST COMPANY    
 
           
 
  Per:   /s/ Van Bot
 
Authorized Signatory    
 
           
 
  Per:   /s/ Tricia Murphy
 
Tricia Murphy    

 

- 50 -



--------------------------------------------------------------------------------



 



SCHEDULE “A”
IVANHOE ENERGY INC. OPTION WARRANT CERTIFICATE
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF CDS
CLEARING AND DEPOSITARY SERVICES INC. (“CDS”) TO IVANHOE ENERGY INC. (THE
“ISSUER”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IN RESPECT THEREOF IS REGISTERED IN THE NAME OF CDS &
CO., OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
CDS (AND ANY PAYMENT IS MADE TO CDS & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CDS), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED HOLDER HEREOF, CDS & CO., HAS A PROPERTY INTEREST IN THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HEREIN AND IT IS A VIOLATION OF ITS RIGHTS FOR
ANOTHER PERSON TO HOLD, TRANSFER OR DEAL WITH THIS CERTIFICATE.
EXERCISABLE ONLY BEFORE 5:00 P.M. (VANCOUVER TIME) ON OR BEFORE JANUARY 26, 2011
(THE “EXPIRY DATE”), AFTER WHICH TIME THIS WARRANT WILL BE NULL AND VOID.
THE FOLLOWING LEGEND FOR U.S. PURCHASERS ONLY
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION
S UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH CANADIAN LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES, PURSUANT TO THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF THE UNITED
STATES, OR (D) INSIDE OR OUTSIDE THE UNITED STATES, PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LEGISLATION AFTER PROVIDING A LEGAL OPINION SATISFACTORY TO THE
COMPANY THAT SUCH TRANSFER IS EXEMPT FROM OR OTHERWISE NOT SUBJECT TO
REGISTRATION UNDER THE U.S. SECURITIES ACT AND APPLICABLE SECURITIES LAWS.
THE FOLLOWING LEGENDS ONLY IF THE OPTION SPECIAL WARRANTS WERE CONVERTED PRIOR
TO RECEIPT OF FINAL RECEIPT
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT DATE THAT IS FOUR MONTHS PLUS ONE DAY
FOLLOWING THE DATE OF ISSUANCE OF THE OPTION SPECIAL WARRANTS].”

 

 



--------------------------------------------------------------------------------



 



WARRANTS
IVANHOE ENERGY INC.
(Incorporated under the laws of the Yukon Territory)

         
 
  WARRANT CERTIFICATE NO.                                            Warrants

THIS IS TO CERTIFY that, for value received,
                                        , the registered holder hereof (the
“holder”) is entitled, for every one (1) Warrant held, to purchase at any time
before the Expiry Time, being 5:00 p.m. (Vancouver time) on the Expiry Date one
(1) fully paid and non-assessable common share (“Common Share”) in the capital
of Ivanhoe Energy Inc. (the “Company”) as constituted on the date hereof, or
such other securities as are stipulated by the provisions for adjustment
contained in the Option Warrant Indenture hereinafter described, by delivery to
CIBC Mellon Trust Company (the “Warrant Agent”) at its principal office in the
City of Vancouver or City of Toronto of this Option Warrant Certificate, with
the Exercise Form attached hereto duly completed and executed, and a bank draft,
certified cheque, money order or wire transfer in lawful money of Canada,
payable to or to the order of the Warrant Agent, in trust for the Company, at
par in the city where this Option Warrant Certificate is so delivered, in an
amount equal to the product of the Exercise Consideration multiplied by the
number of Common Shares being purchased upon exercise of the Option Warrants.
For the purposes of this Option Warrant Certificate, “Exercise Consideration”
means, in respect of every one (1) Option Warrant exercised, the sum of
Cdn.$3.16, subject to adjustment pursuant to Article 4 of the Option Warrant
Indenture.
The Option Warrants represented by this certificate are issued under and
pursuant to an Option Warrant Indenture (the “Indenture”) made as of
February 25, 2010 among the Company, the Agent and the Warrant Agent (which
expression shall include any successor warrant agent appointed under the
Indenture), to which Indenture (and any amendments thereto and instruments
supplemental thereto) reference is hereby made for a full description of the
rights of the holders of the Option Warrants and the terms and conditions upon
which such Option Warrants are or are to be, issued and held, all to the same
effect as if the provisions of the Indenture and all amendments thereto and
instruments supplemental thereto were herein set forth and to all of which
provisions the holder of these Option Warrants by acceptance hereof assents. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Indenture.
In the event of any conflict or inconsistency between the provisions of the
Indenture (and any amendments thereto and instruments supplemental thereto) and
the provisions of this Option Warrant Certificate, except those that are
necessary by context, the provisions of the Indenture (and any amendments
thereto and instruments supplemental thereto) shall prevail. The terms and
provisions of the Indenture (and any amendments thereto and instruments
supplemental thereto) are incorporated herein by reference.
This Option Warrant Certificate shall be validly surrendered only upon delivery
thereof or by mailing the same, with payment as provided above, to the Warrant
Agent at its principal office in the City of Vancouver (at the address
hereinafter indicated). The Exercise Form attached hereto shall be deemed not to
be duly completed if not fully completed in the manner indicated or if the name
and mailing address of the holder do not appear legibly on such Exercise Form or
such Exercise Form is not signed by the holder.

 

- 2 -



--------------------------------------------------------------------------------



 



Not later than the fifth (5th) Business Day after the surrender to the Warrant
Agent of this Option Warrant Certificate for the purposes of exercising Option
Warrants represented hereby with the attached Exercise Form duly completed and
payment as provided above, (i) the Warrant Agent will cause to be mailed to the
holder, or to such person as the holder may otherwise specify in the Exercise
Form or by written notice given to the Warrant Agent prior to such mailing, at
the address of the holder or, if so specified, of such person, or, if specified
in the Exercise Form or by written notice given to the Warrant Agent prior to
such mailing, cause to be delivered to such holder or person at the place where
this Option Warrant Certificate was surrendered certificates representing the
number of Common Shares issuable upon the exercise of such Option Warrants
registered in the name of the holder or, if so specified, such person, or
(ii) in the case of the exercise of Option Warrants issued pursuant to Global
Warrant Certificate(s), the Company shall cause the Depository to enter and
issue, as the case may be, to the person or persons in whose name or names such
Common Shares have been issued, a Book-Entry Only System customer confirmation.
In the event of non-receipt of any such certificate referred to in (i) above by
the person to whom it is so sent as aforesaid, or the loss or destruction
thereof, the Company shall issue and the Warrant Agent shall countersign and
deliver to such person a replacement certificate of like date and tenor in place
of the one lost or destroyed upon being furnished with such evidence of
ownership and of such non-receipt, loss or destruction and with such indemnity
and surety bond or security as the Warrant Agent may reasonably require. The
holder shall bear the cost of the issue of such replacement certificate. If less
than all the Option Warrants evidenced by this Option Warrant Certificate are
exercised, the holder will be entitled to receive without charge a new Option
Warrant Certificate representing the balance of such Option Warrants.
Upon a valid exercise of Option Warrants as provided herein, the person or
persons in whose name or names the Common Shares are issuable, shall be deemed
for all purposes (except as provided in the Indenture) to be the holder or
holders of record of such Common Shares and the Company covenants that it will
(subject to and in accordance with the provisions of the Indenture) cause
certificates representing such Common Shares to be delivered or mailed to such
person or persons at the address or addresses specified in such Exercise Form.
To the extent that the Option Warrants represented by this Option Warrant
Certificate confer the right to subscribe for a fraction of a Common Share, such
right may be exercised in respect of such fraction only in combination with an
additional Warrant or Option Warrants which in the aggregate entitle the holder
to acquire a whole number of Common Shares. No fractional Common Shares will be
issued. If a holder is not able to, or elects not to, combine Option Warrants so
as to be entitled to acquire a whole number of Common Shares, the Company shall
make an appropriate cash adjustment. In respect of any holder, the Company shall
only be required to make such a cash adjustment once and for one (1) fractional
Common Share and no more. The amount of the cash adjustment shall be equal to
the fraction of a Common Share to which the holder would be entitled multiplied
by the Current Market Price. The Company will not, under any circumstances, be
obligated to issue a cheque to a Warrantholder of less than Cdn.$10.00.

 

- 3 -



--------------------------------------------------------------------------------



 



The Indenture provides for adjustments to the subscription rights attaching to
the Option Warrants represented by this Option Warrant Certificate in certain
events and also provides for the giving of notice by the Company prior to taking
certain actions necessitating such adjustments.
The holding of the Option Warrants evidenced by this Option Warrant Certificate
shall not constitute the holder hereof a shareholder of the Company or entitle
such holder to any right or interest in respect thereof except as herein and in
the Indenture expressly provided.
The Option Warrants evidenced by this Option Warrant Certificate are
transferable only in accordance with the terms and conditions set forth in
Section 2.7 of the Indenture which makes reference to the fact that a person who
furnishes evidence (unless the Company has instructed the Warrant Agent in
writing to waive such requirement) to the reasonable satisfaction of the Warrant
Agent that he is:

  (a)  
the executor, administrator, heir or legal representative of the heirs of the
estate of a Warrantholder,
    (b)  
a guardian, committee, trustee, curator or tutor representing a Warrantholder
who is an infant, an incompetent person or a missing person,
    (c)  
a liquidator of, or a trustee in bankruptcy for, a Warrantholder, or
    (d)  
a transferee of a Warrantholder who provides the Warrant Agent with evidence
satisfactory to the Warrant Agent and the Company, acting reasonably, including
but not limited to a properly completed and executed declaration attached as
Exhibit “A” to the transfer form attached to this Option Warrant Certificate,
that such transferee is/was either: (i) not in the United States at the time the
buy order for the Option Warrants was executed, not acquiring the Option
Warrants for the account or benefit of a U.S. Person or a person in the United
States and was not offered the Option Warrants in the United States, or (ii) a
person that has purchased or acquired Option Warrants in a transaction that was
exempt from registration under the U.S. Securities Act and has provided the
Company with satisfactory evidence of the availability of such exemption (which
shall include an opinion of counsel reasonably acceptable to the Company) and
was exempt from registration under any applicable securities laws of any state
of the United States and that the securities laws of any other applicable
jurisdiction(s) have been complied with in relation to the transfer of the
Option Warrants involved.

Option Warrants may only be transferred on compliance with the conditions of the
Indenture on the register to be kept by and at the principal office of the
Warrant Agent in the City of Vancouver upon surrender of this Option Warrant
Certificate to the Warrant Agent accompanied by a written instrument of transfer
in form and execution satisfactory to the Warrant Agent or other registrar and
upon compliance with such reasonable requirements relating to the payment of
costs of the transfer by the holder as the Warrant Agent may prescribe and all
applicable securities legislation and requirements of regulatory authorities.
If any of the Common Shares issuable upon the exercise of Option Warrants are to
be issued to a person or persons other than the holder (as aforesaid), the
holder shall pay to the Warrant Agent all requisite stamp transfer taxes or
other governmental charges exigible in connection with the issue of such Common
Shares to such other person or persons or shall establish to the satisfaction of
the Warrant Agent that such taxes and charges have been paid.

 

- 4 -



--------------------------------------------------------------------------------



 



On presentation at the principal office of the Warrant Agent in Vancouver,
subject to the provisions of the Indenture and on compliance with the reasonable
requirements of the Warrant Agent, one or more Option Warrant Certificates may
be exchanged for one or more Option Warrant Certificates of different
denomination evidencing in total the same number of Option Warrants as the
certificate or certificates being exchanged.
The Indenture contains provisions making resolutions passed at properly held
meetings of Warrantholders and instruments in writing signed by Warrantholders
holding a specified majority of the outstanding Option Warrants binding on all
such holders.
This Option Warrant Certificate shall not be valid for any purpose whatever
unless and until it has been countersigned by or on behalf of the Warrant Agent.
Time shall be of the essence hereof. The Option Warrants and the Indenture (and
any amendments thereto and instruments supplemental thereto) shall be governed
by, performed, construed and enforced in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein and shall
be treated in all respects as British Columbia contracts.
Unless the Company has instructed the Warrant Agent in writing to waive any or
all of the following requirements, the Option Warrants may not be exercised by
or for the account or benefit of a U.S. Person or a person in the United States
unless the holder certifies in writing to the Company and the Warrant Agent that
the holder: (i) purchased the Option Special Warrants directly from the Company
pursuant to a written subscription agreement for the purchase of Option Special
Warrants; (ii) is exercising the Option Warrants solely for its own account and
not on behalf of any other Person; and (iii) was an “Accredited Investor”, as
that term is defined in Regulation D under the Securities Act, both on the date
the Option Warrants were issued by the Company and on the date of exercise of
the Option Warrants; or (iii) a registered transferee of such Option Warrants
who has complied with Subsection 2.7(d) hereof, provided that the Company may,
in its sole discretion, accept, in substitution of the foregoing, evidence
satisfactory to the Company, acting reasonably, to the effect that the Common
Shares have been registered under the U.S. Securities Act and applicable state
securities laws or that the Common Shares may be issued upon exercise of the
Option Warrants without registration under the U.S. Securities Act and any
applicable state securities laws.
This Warrant may not be exercised in the United States or by or for the account
or benefit of a U.S. Person or person in the United States other than by: (i) an
original Warrantholder, or (ii) by a registered transferee of Option Warrants
that acquired the Option Warrants in a transaction registered or exempt from
registration under the U.S. Securities Act and applicable state securities laws
and in compliance with the Indenture.
If, as and when deemed necessary by the Company pursuant to Applicable
Securities Laws, the Company and the Warrant Agent may attach such legends to
each certificate representing Common Shares issuable upon the exercise of Option
Warrants as are required in order to comply with such securities laws.

 

- 5 -



--------------------------------------------------------------------------------



 



After the exercise of any of the Option Warrants represented by this Option
Warrant Certificate, the holder will no longer have any rights under either the
Indenture or this Option Warrant Certificate with respect to such Option
Warrants, other than the right to receive certificates representing the Common
Shares issuable upon the exercise or deemed exercise of the Option Warrants
represented by this Option Warrant Certificate, and such Option Warrants shall
be void and of no further value or effect.
IN WITNESS WHEREOF the Company has caused this Option Warrant Certificate to be
signed by its duly authorized officer as of                     , 2010.

                  IVANHOE ENERGY INC.    
 
           
 
  Per:        
 
     
 
Authorized Signatory    

Countersigned by:
CIBC MELLON TRUST COMPANY

         
Per:
       
 
 
 
Authorized Signatory    

 

- 6 -



--------------------------------------------------------------------------------



 



EXERCISE INSTRUCTIONS TO OPTION WARRANTHOLDER
The Warrantholder may exercise his right to subscribe for Common Shares of
IVANHOE ENERGY INC. (the “Company”) by completing the Exercise Form and
surrendering this Option Warrant Certificate and the duly completed Exercise
Form, with payment of the applicable Exercise Consideration, to CIBC Mellon
Trust Company by delivering or mailing it to CIBC Mellon Trust Company at its
principal stock transfer office in the City of Vancouver at Suite 1600, The
Oceanic Plaza, 1066 West Hastings Street, Vancouver, British Columbia, V6E 3X1.
For your own protection, it is suggested that all documentation be forwarded to
the Warrant Agent by registered mail.

 

- 7 -



--------------------------------------------------------------------------------



 



EXERCISE FORM

     
To:
  Ivanhoe Energy Inc.
 
  c/o CIBC Mellon Trust Company
 
  Suite 1600, The Oceanic Plaza
 
  1066 West Hastings Street
 
  Vancouver, British Columbia
 
  V6E 3X1

The undersigned holder of the within Option Warrant Certificate, pursuant to the
Option Warrant Indenture mentioned therein hereby exercises                     
of the Option Warrants (the “Exercised Option Warrants”) evidenced thereby and
hereby subscribes for a number of Common Shares of Ivanhoe Energy Inc. equal to
such number of Common Shares or number or amount of other securities or
property, or combination thereof, to which such exercise entitles him under the
provisions of the Option Warrant Indenture at an aggregate price equal to the
product of the Exercise Consideration and the number of Exercised Option
Warrants, and on the terms specified in such Option Warrant Certificate and the
Option Warrant Indenture, and in payment therefor, delivers herewith a bank
draft, certified cheque or money order payable to CIBC Mellon Trust Company, in
trust for Ivanhoe Energy Inc.
The undersigned hereby irrevocably directs that such Common Shares be issued and
delivered as follows:

                  Number(s) or         Amount(s) of Common Name(s) in Full  
Address(es)   Shares
 
       
 
       
 
       
 
       
 
       
 
       

No certificates will be registered or delivered to an address in the United
States unless Box B below is checked.
Aggregate Common Shares owned or controlled (beneficial and legal) on the date
of exercise                                         .
(Please print full name in which share certificates are to be issued. If any
Common Shares are to be issued to a person or persons other than the
Warrantholder, the Warrantholder must pay to the Warrant Agent all exigible
transfer taxes or other government charges.)

 

 



--------------------------------------------------------------------------------



 



The undersigned certifies that each of the representations and warranties made
by the undersigned to the Company in connection with the undersigned’s
acquisition of the Exercised Option Warrants remains true and correct on the
date hereof.
The undersigned represents that it (A) has had access to such current public
information concerning Ivanhoe Energy Inc. as it considered necessary in
connection with its investment decision and (B) understands that the securities
issuable upon exercise hereof have not and will not be registered under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”).
The undersigned represents and warrants that it: [check one only]

o A.  
is not in the United States or a U.S. Person as defined in Rule 902 of
Regulation S under the U.S. Securities Act and is not exercising the Exercised
Option Warrants for the account or benefit of a U.S. Person or a person in the
United States.
  o B.  
is a registered holder that acquired the Exercised Option Warrants in a
transaction that was exempt from registration under the U.S. Securities Act and
applicable state securities laws and in compliance with Subsections 2.7(d) of
the Option Warrant Indenture.

DATED at                                          this  _____  day of
                                        ,                     .

     
 
   
 
   
 
   
Signature Guaranty*
  Signature of Subscriber**
 
   
 
   
 
  Name of Subscriber
 
   
 
   
 
  Address (include Postal Code)
 
   
 
   
 
  SIN/TIN Number (if any)

*
If the Common Shares are to be issued to a person other than the registered
holder, then the signature of the Subscriber must be guaranteed by a bank or
medallion guaranteed by a member of a recognized medallion guarantee program.
  **
This signature must correspond exactly with the name appearing on the
registration panel.
  o
Check box if the share certificates are to be delivered at the office where this
Warrant is exercised, failing which they will be mailed.

 

- 2 -



--------------------------------------------------------------------------------



 



TRANSFER OF OPTION WARRANTS
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to:

     
 
   
 
  Name
 
   
 
   
 
  Address
 
   
 
   
 
   

                                        Option Warrants of Ivanhoe Energy Inc.
registered in the name of the undersigned on the records of Ivanhoe Energy Inc.
maintained by CIBC Mellon Trust Company represented by the Option Warrant
Certificate attached and irrevocably appoints
                                         the attorney of the undersigned to
transfer the said securities on the books or register with full power of
substitution.
DATED this  _____  day of                                         ,
                    

     
 
   
 
   
 
   
Signature Guaranteed
  (Signature of Warrant Holder)
 
   
 
   
 
  Print full Name
 
   
 
   
 
  Print full address and SIN/TIN (if any)
 
   
 
   
 
   

Instructions

1.  
If the Transfer Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the certificate must be accompanied by evidence of
authority to sign satisfactory to the Warrant Agent and the Company.
  2.  
The signature on the Transfer Form must be guaranteed by an authorized officer
of a Schedule 1 chartered bank or medallion guaranteed by a member of a
recognized medallion guarantee program.
  3.  
Option Warrants will only be transferable in accordance with applicable
securities laws and stock exchange regulations. The transfer of Option Warrants
to a transferee may, depending on the residency of such transferee, result in
the securities obtained upon the exercise of the Option Warrants not being
freely tradeable in the jurisdiction where the transferee is resident.

4.  
Unless the Company has otherwise instructed the Warrant Agent in writing, no
transfer of Option Warrants will be valid unless this Transfer Form is
accompanied by: (a) a duly executed declaration by the transferee of Option
Warrants in the form attached as Exhibit “A” to this Transfer Form; and (b) such
other evidence as the Warrant Agent may reasonably require that the transfer of
such Option Warrants is being made in accordance with all applicable securities
legislation.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DECLARATION OF TRANSFEREE OF OPTION WARRANTS
OF IVANHOE ENERGY INC.

TO:  
CIBC Mellon Trust Company, Warrant Agent of the Option Warrants of Ivanhoe
Energy Inc.

AND TO:  
Ivanhoe Energy Inc. (the “Company”)

The undersigned transferee (“Transferee”) of common share purchase warrants of
Ivanhoe Energy Inc. (“Option Warrants”) whose name appears as such on the form
of transfer of such Option Warrants that accompanies this declaration, hereby
declares and certifies, for himself and on behalf of each beneficial transferee
of all or any part of such Option Warrants, that he and they are aware that the
Option Warrants and the common shares (“Common Shares”) of the Company
underlying the Option Warrants (together the “Subject Securities”) have not been
and will not be registered under the United States Securities Act of 1933, as
amended (the “U.S. Securities Act”) or the securities laws of any states of the
United States, and that the transfer contemplated hereby is being made in
reliance on an exemption from such registration requirements.
The Transferee represents and warrants that:
[check one only]

o   A.   (i)  
 no offers to sell the Subject Securities were made by any person to the
Transferee or any beneficial transferee for whom he is acting while such persons
were in the United States;
          (ii)  
the Transferee and each beneficial transferee for whom he is acting were outside
the United States at the time of execution and delivery of the instrument by
which the Transferee and each beneficial transferee for whom he is acting agreed
to acquire the Subject Securities; and
          (iii)  
the Transferee and each beneficial transferee for whom he is acting, is not, and
is not acquiring the Subject Securities for the account or benefit of, a U.S.
Person as defined in Rule 904 of Regulation S under the U.S. Securities Act.

o   B.  
The Transferee has acquired the Option Warrants in a transaction exempt from
registration under the U.S. Securities Act and applicable state securities laws
and has provided herewith evidence (which the Transferee acknowledges must be
satisfactory to the Company) of such exemption. The Transferee acknowledges that
there is an Option Warrant Indenture which contains restrictions with respect to
the exercise and transfer of Option Warrants.

 

 



--------------------------------------------------------------------------------



 



DATED at                      this                      day of
                                         ,                     .

             
 
           
 
     
 
Name of Transferee    
 
           
 
  By:        
 
     
 
Signature of Authorized Representative    
 
           
 
     
 
Name of Person Signing    
 
           
 
     
 
Title    

 

- 2 -